2020 IL 123975



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 123975)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                      TAVARIUS D. RADFORD, Appellant.


                                Opinion filed June 18, 2020.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Kilbride, Garman, and Karmeier
     concurred in the judgment and opinion.

        Justice Neville dissented, with opinion.

        Justice Michael J. Burke took no part in the decision.



                                        OPINION

¶1       Following the death of his 26-month-old daughter, M.R., from traumatic brain
     injuries, defendant Tavarius D. Radford was found guilty of endangering the life or
     health of a child (720 ILCS 5/12-21.6(a) (West 2010)) after a jury trial in the circuit
     court of Kankakee County. On appeal, defendant’s conviction and sentence were
     affirmed. 2018 IL App (3d) 140404. The appellate court found, inter alia, that the
     trial court did not violate his right to a public trial by partially closing the courtroom
     during jury selection and that no error occurred when the jury was instructed. Id.
     ¶¶ 47, 60. For the reasons that follow, we affirm the judgment of the appellate court.


¶2                                         BACKGROUND

¶3       On December 5, 2011, defendant was charged by indictment with first degree
     murder (720 ILCS 5/9-1(a)(2) (West 2010)) and endangering the life or health of a
     child (id. § 12-21.6(a)).

¶4       Two years later, this case proceeded to a jury trial. On November 18 and 19,
     2013, jury selection occurred. Prior to voir dire, the trial court recognized that jury
     selection is a public proceeding but that the courtroom could not accommodate all
     the potential jurors and spectators present for the proceeding. 1 The trial court
     explained:

              “What I’m go[ing to] do during jury selection, it’s go[ing to] be difficult—
         it’s a public proceeding, jury selection, but here’s the problem. There’s only so
         many seats ***. *** [The] courtroom appears to be divided *** between
         perhaps people here in support of the defendant and individuals here more or
         less *** not in support of the defendant, and I will allow two individuals from
         the victim’s family and two individuals from the defendant’s family to be
         present during jury selection and there may not even be room for you, but you
         cannot talk to any particular *** jurors. You’ll have to sit at the back of the
         courtroom, not as an insult to you, but in recognition of the fact that we are
         about to go into jury selection and the emphasis is going to be on the jurors.
         Okay?

             Also, if you are behind the jurors *** there’s less risk that you might
         inadvertently *** you wouldn’t have like some sort of facial expression to

         1
          The venire consisted of approximately 100 members. A larger pool of potential jurors was
     considered necessary because the trial was anticipated to last about two weeks, would start before
     the Thanksgiving holiday, and there were approximately 50 potential witnesses that could be called.




                                                   -2-
         something that’s said that could potentially influence the jurors. We don’t want
         that to happen. Okay?

             *** I want to commend everybody in the courtroom *** for your patience
         *** and your demeanor, and I’m go[ing to] ask that throughout the trial which
         could involve, obviously, considering the nature of the case emotions running
         high. I’m go[ing to] appreciate it if you remember that it’s inappropriate to
         display those emotions because that can have an [e]ffect on the jury and it can
         *** affect *** whether or not the trial is ultimately able to even take place or
         whether or not a mistrial would have to occur, and nobody wants to see that
         happen. Okay?

            So at this time we’re go[ing to] bring the jurors up. I am going to clear the
         courtroom with the exception of the two people from each side ***.”

¶5       Neither party objected to the trial court’s approach. Both parties complied with
     the trial court’s request and chose the two family members who were allowed to
     remain in the courtroom while the jury was selected.

¶6       On the second day of jury selection, before bringing out the second panel of
     prospective jurors, the trial court reminded the members of the public who were
     present of its prior decision to permit only two individuals associated with each side
     to sit in the courtroom.

¶7       The trial court also informed the parties and the prospective jurors of the
     following:

             “I do want to point out, ladies and gentlemen, that this is a case in which
         *** a request for media coverage was granted and you may or may not notice
         that there is a camera in the courtroom. Under the rules in which the media
         have—are allowed to film and photograph proceedings, jurors are not permitted
         to be photographed or filmed. Okay. Just want you to know that.” 2


         2
           On November 20, 2013, as the State recognizes in its brief, a photograph of defendant and his
     attorney appeared in a local newspaper referencing that it had been taken in the courtroom during
     the second day of jury selection. See Dimtrios Kalantzis, Kankakee Murder Trial Puts Mother of
     Victim on Stand, Kankakee Daily J. (Nov. 20, 2013), https://www.daily-journal.com/news/local/




                                                   -3-
¶8          After jury selection was completed, the trial court informed the jurors again of
       its decision to grant media coverage. The court allowed both family members and
       members of the general public to be present in the courtroom for the remainder of
       the proceedings.

¶9         The trial evidence showed that on October 26, 2011, at approximately 10 a.m.,
       Kayleigh Reardanz found her daughter, M.R., unresponsive in the apartment that
       she and defendant shared with Cheryl and David Heather and Kimberly and Echo
       Brewington. David attempted unsuccessfully to resuscitate M.R. while they waited
       for an ambulance. At the hospital, M.R. was pronounced dead. Dr. Valerie
       Arangelovich, a forensic pathologist, performed the autopsy. She opined that
       M.R.’s death was caused by cerebral injury due to blunt head trauma from child
       abuse.

¶ 10       In early 2011, M.R. had fallen and hit her head while defendant was babysitting.
       He took M.R. to the emergency room. M.R.’s CAT scans were negative, and she
       was discharged. Kayleigh testified that weeks later, while her friend was
       babysitting, M.R. fell and “split her eyebrow open.” Thereafter, in April 2011, M.R.
       slipped in Kayleigh’s mother’s bathtub and “busted her chin.” Each time, M.R. was
       taken to the hospital for medical treatment.

¶ 11       On October 22, 2011, M.R. and Kayleigh were outside playing when M.R. fell
       and hit her head on the pavement. She examined M.R.’s head but saw no injury.
       Kayleigh further testified of a second fall prior to M.R.’s death. During a tantrum,
       M.R. threw herself backward and hit her head on the parking lot pavement.
       Kayleigh testified that while M.R. was later getting her hair styled, she complained
       of pain in the back of her head. She examined M.R.’s head but did not see any sign
       of injury. Kayleigh testified that the second fall occurred the day prior to M.R.’s
       death but later testified that she was uncertain as to the exact date, while Echo
       testified that it was three days prior to the death.

¶ 12        Defendant was 17 years old at the time of M.R.’s death. He did not testify at
       trial. The jury, however, viewed his videotaped police interview. He told police that
       on the afternoon of October 25, 2011, he tucked M.R. into a daybed to take a nap.


       kankakee-murder-trial-puts-mother-of-victim-on-stand/article_3ba1ca0f-73e5-5725-bd85-
       2068ff6e53e5 html [https://perma.cc/4Q2C-7NLL] (photograph by Mike Voss).




                                                   -4-
       A few minutes later he checked on her and discovered that, instead of sleeping, she
       was playing with a wooden unicorn plaque. Defendant was upset that she was not
       sleeping and tucked her back into bed. He grabbed her by the arms and pushed her
       from a sitting position onto her back. He speculated that she may have hit her head
       on the wooden plaque. Using a stuffed bear, defendant demonstrated for police how
       he forcefully tucked her back into bed. He told police that the demonstration was
       less aggressive than how he actually tucked M.R. back into bed.

¶ 13       Kayleigh testified that she returned home from work around 11 p.m. on October
       25. She later noticed M.R. whimpering and rubbing her feet together. M.R.
       indicated to her mother that she was not in pain. Kayleigh discovered M.R.
       unresponsive the next morning.

¶ 14       Two experts presented conflicting testimony regarding the manner of M.R.’s
       death. Dr. Arangelovich opined that M.R.’s death was caused by blunt head trauma
       from child abuse. Dr. Arangelovich observed subgaleal and subdural hemorrhages
       in the back of M.R.’s head. She testified that the accidental falls M.R. experienced
       prior to her death could have caused the subgaleal hemorrhages but that those
       hemorrhages did not cause the baby’s death. According to Dr. Arangelovich, the
       fatal injury was the subdural hemorrhage, which she opined occurred within 24
       hours of M.R.’s death.

¶ 15       Dr. Shaku Teas, a forensic pathologist, believed that M.R.’s head injuries were
       consistent with the accidental falls she experienced prior to her death and opined
       that the injuries she sustained in those falls caused her death. Like Dr.
       Arangelovich, she believed that the subdural injuries directly caused the death.
       According to Dr. Teas, however, M.R.’s subdural hemorrhage was caused by an
       injury that she sustained more than 24 hours prior to her death.

¶ 16       Following closing arguments, the trial court instructed the jury, inter alia, that
       the offense of endangering the life or health of a child required proof that defendant
       had care or custody of M.R., that he willfully caused or permitted M.R.’s life to be
       endangered, and that his acts proximately caused her death.

¶ 17       The jury acquitted defendant of murder and involuntary manslaughter, but it
       convicted him of endangering the life or health of a child. The trial court sentenced
       defendant to 42 months in prison.




                                               -5-
¶ 18       The appellate court, with one justice dissenting, affirmed his conviction and
       sentence. 2018 IL App (3d) 140404, ¶ 62. The appellate court majority concluded
       that (1) the circuit court’s partial closure of the courtroom during jury selection did
       not constitute clear or obvious error, was a “trivial closure,” and was not reviewable
       as second-prong plain error (id. ¶¶ 59-60); (2) no error occurred when the jury was
       instructed regarding the mental state for the offense of child endangerment (id.
       ¶¶ 46-47); and (3) the jury could reasonably conclude based upon the evidence that
       defendant willfully endangered M.R.’s life or health (id. ¶ 40). The dissenting
       justice maintained that the circuit court’s exclusion of all but four members of the
       public during jury selection was not trivial and constituted second-prong plain
       error. Id. ¶¶ 69, 77 (McDade J., dissenting).

¶ 19       This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315(a)
       (eff. July 1, 2018).


¶ 20                                       ANALYSIS

¶ 21                            I. Partial Closure of the Courtroom

¶ 22       Defendant contends that the trial court violated his sixth amendment right to a
       public trial by partially closing the courtroom during jury selection. See U.S.
       Const., amend. VI. Defendant concedes that he did not object to the closure and did
       not raise the issue in a posttrial motion. He therefore seeks plain-error review.

¶ 23       Our plain-error doctrine allows a reviewing court to consider unpreserved error
       when a clear or obvious error occurred and the evidence is so closely balanced that
       the error alone threatened to tip the scales of justice against the defendant,
       regardless of the seriousness of the error. People v. Piatkowski, 225 Ill. 2d 551, 565
       (2007) (citing People v. Herron, 215 Ill. 2d 167, 186-87 (2005)). A reviewing court
       also may consider unpreserved error when a clear or obvious error occurred and
       that error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process, regardless of the closeness of the
       evidence. Id. Defendant contends that his failure to preserve his claim should be
       excused because it constitutes second-prong plain error.




                                                -6-
¶ 24       We first must determine whether the trial court’s partial closure of the
       courtroom in this case amounted to clear or obvious error by depriving him of the
       right to a public trial.

¶ 25       The sixth amendment to the federal constitution provides an accused with the
       right to a public trial. U.S. Const., amend. VI. The United States Supreme Court
       has recognized that the protections conferred by the public trial guarantee are to
       (1) ensure a fair trial, (2) remind the prosecutor and judge of their responsibility to
       the accused and the importance of their functions, (3) encourage witnesses to come
       forward, and (4) discourage perjury. Waller v. Georgia, 467 U.S. 39, 46 (1984).
       Trial courts are obligated to take every reasonable measure to accommodate public
       attendance at criminal trials. Presley v. Georgia, 558 U.S. 209, 215 (2010)
       (per curiam). The right to a public trial additionally protects some interests that do
       not belong solely to the defendant. Weaver v. Massachusetts, 582 U.S. ___, ___,
       137 S. Ct. 1899, 1910 (2017). The right to an open courtroom also protects the
       rights of the public at large and the press. Id. at ___, 137 S. Ct. at 1910; see also
       Press-Enterprise Co. v. Superior Court of California, 464 U.S. 501, 508-10 (1984).
       The public trial right extends to jury selection. Presley, 558 U.S. at 213.

¶ 26       Defendant contends that the trial court committed clear and obvious error when
       it partially closed the courtroom without his “consent” during jury selection. He
       argues that the court failed to provide an adequate justification for its decision
       beyond recognizing a need to use a larger pool of prospective jurors than normal
       and to seat them all at the same time. Defendant claims that, because the trial court’s
       closure does not satisfy Waller’s four factor “overriding interest test,” he is
       automatically entitled to a new trial.

¶ 27       In Waller, the state court ordered a weeklong suppression hearing closed to all
       persons other than witnesses, court personnel, the parties, and the lawyers. Waller,
       467 U.S. at 42. The trial court overruled the defendants’ objections to the closure
       of the courtroom. Upon review, the Supreme Court instructed that “under the Sixth
       Amendment any closure of a suppression hearing over the objections of the accused
       must meet the” following tests:

          “the party seeking to close the hearing must advance an overriding interest that
          is likely to be prejudiced, the closure must be no broader than necessary to
          protect that interest, the trial court must consider reasonable alternatives to



                                                -7-
          closing the proceeding, and it must make findings adequate to support the
          closure.” (Emphasis added.) Id. at 47-48.

       See also Presley, 558 U.S. at 214 (holding that these standards apply before
       excluding the public from any stage of a criminal trial).

¶ 28       Although the Supreme Court recognized that there would be instances where
       closure was justified, it noted that “such circumstances will be rare” and ruled that
       the closure in question was unjustified. Waller, 467 U.S. at 45, 48. The Waller
       Court therefore ordered a new suppression hearing that was open to the public. If
       the same evidence was found admissible in that renewed pretrial proceeding, the
       Court held that no new trial as to guilt would be necessary, as a new trial would
       presumably be a windfall for the defendant and not in the public interest. Id. at 49-
       50.

¶ 29       The Court further recognized that only four of the five defendants in Waller had
       lodged an objection to closing the hearing. Id. at 42 n.2. Consequently, it instructed
       the state court to determine on remand whether the remaining defendant was
       procedurally barred from seeking relief as a matter of state law. Id. at 42 n.2.

¶ 30       Thereafter, in Presley, the courtroom, in contrast to the instant case, was
       completely closed to the public during jury selection. Presley, 558 U.S. at 210. In
       further contrast to this case, the defendant in Presley objected to the trial court’s
       closure. Id. On review of the state supreme court’s decision allowing the closure,
       the Court observed that the state court’s reasoning for the closure would allow a
       courtroom to be closed during jury selection “ ‘whenever the trial judge decides,
       for whatever reason, that he or she would prefer to fill the courtroom with potential
       jurors rather than spectators.’ ” Id. at 215 (quoting Presley v. State, 674 S.E.2d 909,
       913 (Ga. 2009) (Sears, C.J., dissenting, joined by Hunstein, P.J.)). Although the
       Court expressly noted that courtroom closure may be ordered in some
       circumstances, the Court stated that it was “still incumbent upon” the trial court “to
       consider all reasonable alternatives to closure.” Id. at 215-16.

¶ 31       Most recently, in Weaver, the trial court excluded from the courtroom any
       member of the public who was not a potential juror for the two days of jury
       selection. Weaver, 582 U.S. at ___, 137 S. Ct. at 1906. The exclusion included the
       defendant’s mother and his minister, who were turned away when they attempted




                                                -8-
       to attend the jury selection. Id. at ___, 137 S. Ct. at 1906. As in this case, defense
       counsel did not object to the closure. Id. at ___, 137 S. Ct. at 1906. Five years after
       the defendant’s conviction, he filed a motion for a new trial in state court, arguing
       that his attorney had provided ineffective assistance by failing to object to the
       courtroom closure. Id. at ___, 137 S. Ct. at 1906. The trial court ruled that he was
       not entitled to relief. Id. at ___, 137 S. Ct. at 1906.

¶ 32       The Court ultimately affirmed, holding that in the context of a public-trial
       violation during jury selection, where the error is neither preserved nor raised on
       direct review but is brought later via an ineffective assistance of counsel claim, a
       defendant must demonstrate prejudice to secure a new trial. Id. at ___, 137 S. Ct. at
       1910-11. Because the defendant had offered no evidence or legal argument that the
       outcome of his case likely would have differed had the courtroom not been fully
       closed to the public, he could not prevail on his claim. Id. at ___, 137 S. Ct. at 1912-
       13.

¶ 33       The Court in Weaver reiterated its jurisprudence that not every courtroom
       closure results in an unfair trial, nor does each closure affect the values underlying
       the sixth amendment’s public trial guarantee. Id. at ___, 137 S. Ct. at 1909-10. The
       Court stated that its precedent teaches that courtroom closure is to be avoided but
       that there are some circumstances when it is justified. Id. at ___, 137 S. Ct. at 1909.
       The problems that trial courts encounter in deciding whether closures are necessary,
       or even deciding which members of the public to admit when seats are scarce, are
       difficult ones. Id. at ___, 137 S. Ct. at 1909. The Court provided, as an example,
       that a judge may want to give preliminary instructions to the venire as a whole,
       rather than repeating those instructions, perhaps with unintentional differences, to
       several groups of potential jurors. On the other hand, various constituencies of the
       public—the family of the accused, the family of the victim, and members of the
       press, among others—all have interests in observing the selection of jurors. Id. at
       ___, 137 S. Ct. at 1909. How best for a trial court “to manage these problems is not
       a topic discussed at length in any decision or commentary the Court has found.” Id.
       at ___, 137 S. Ct. at 1909.

¶ 34       This court has also analyzed issues surrounding courtroom closures. In People
       v. Falaster, 173 Ill. 2d 220, 226 (1996), we held that the trial court did not
       impermissibly close the courtroom when it ordered, pursuant to section 115-11 of




                                                -9-
       the Code of Criminal Procedure of 1963 (725 ILCS 5/115-11 (West 1992)), the
       removal of several spectators from the courtroom during the testimony of the 14-
       year-old victim of a sex offense. The defendant had argued that the trial court’s
       order excluding spectators had to satisfy not only the requirements of section 115-
       11 but also the limitations established in Waller and Press-Enterprise for the
       closure of judicial proceedings to the press and public. Falaster, 173 Ill. 2d at 225-
       26. We disagreed and found those limitations did not apply where the trial court
       had complied with the requirements of section 115-11. Id. at 227-28. In so ruling,
       we noted that the persons who were temporarily excluded from the proceedings
       were not members of the defendant’s immediate family and, thus, did not have a
       direct interest in the outcome of the case. Id. at 228. The trial court in Falaster also
       did not impose any restrictions on the media, who were still allowed access to the
       proceedings. Id. Consequently, we found that none of the evils of closed trials were
       implicated. Id.

¶ 35       Similarly, in People v. Holveck, 141 Ill. 2d 84, 101 (1990), we found that the
       defendant’s right to a public trial was not violated where the trial court had closed
       the courtroom to spectators during the testimony of alleged child victims of sexual
       offenses. The victims’ fathers and a psychologist were allowed to remain in the
       courtroom, and the media was also permitted to attend. Id. Although the trial court
       did not make a formal declaration of the reasons for closure, we found that the
       record demonstrated the reasons and that the trial judge had adequately balanced
       the necessary interests and factors before partially closing the courtroom. Id.

¶ 36       Essentially, in this case, defendant asks us to apply the same legal framework
       that would be applicable to review of a complete courtroom closure, over a
       defendant’s timely objection. In contrast to Waller and the other cases he relies
       upon from the Court, he failed to object to the trial court’s closure, which entailed
       a partial, not full, closure of the courtroom. As the State notes, under defendant’s
       approach, a new trial would automatically be required whenever the trial court fails
       to strictly comply with the Waller factors before excluding any spectator from jury
       selection despite the lack of a contemporaneous objection. Defendant’s faulty
       approach would be irrespective of the decision’s impact on the fairness and
       openness of the proceeding, the reason for a defendant’s lack of objection, and the
       fact that any possible error in partially closing the courtroom could have been cured
       had the defendant objected.




                                                - 10 -
¶ 37       A contemporaneous objection is particularly crucial when challenging any
       courtroom closure. Defendant’s arguments before us illustrate why. He criticizes
       the trial court for not making a more detailed finding of fact to support the closure
       and for not considering an alternative that would have allowed more members of
       the public to be present in the courtroom. Defendant fails to recognize that, if there
       is no objection at trial, there is no opportunity for the judge to develop an alternative
       plan to a partial closure or to explain in greater detail the justification for it. See
       Weaver, 582 U.S. at ___, 137 S. Ct. at 1912. This need to lodge a contemporaneous
       objection to a courtroom closure also prevents a defendant from potentially
       remaining silent about a possible error and waiting to raise the issue, seeking
       automatic reversal only if the case does not conclude in his favor. See People v.
       Hampton, 149 Ill. 2d 71, 100 (1992) (“defense counsel could secure a reversal
       simply by intentionally failing to object and, by design, depriving the trial court of
       the opportunity to prevent or correct the error”).

¶ 38        We further note that the trial court’s partial closure in this case did not occur in
       a vacuum without defendant’s knowledge. The defense chose the family members
       who remained in the courtroom each day of jury selection. The trial court’s decision
       to limit public access to the courtroom therefore required defendant’s cooperation.

¶ 39        Here, defendant was charged with the murder of his two-year-old daughter. The
       trial court observed “emotions running high” due to the “nature of the case” when
       it determined that a partial closure was necessary. The trial court also expressed
       concern about the possibility of having to declare a mistrial if members of the public
       reacted or expressed emotion in a way that impacted the venire. See Waller, 467
       U.S. at 46 (“The central aim of a criminal proceeding must be to try the accused
       fairly ***.”) Additionally, the trial court was aware that this case would require a
       large venire in order to find a suitable jury and there were only so many seats in the
       courtroom. The trial was expected to last two weeks and was to begin prior to the
       Thanksgiving holiday. The parties had also listed approximately 50 potential trial
       witnesses.

¶ 40       Because of these considerations, the trial court, while recognizing defendant’s
       right to a public trial, attempted to work out a solution. In doing so, the trial court
       allowed two family members who favored each side to remain in the courtroom
       during jury selection. The court also informed the prospective jurors that it had




                                                - 11 -
       granted a request for media coverage and specifically pointed out the camera in the
       courtroom. See Holveck, 141 Ill. 2d at 101 (holding that, by allowing the media to
       attend, the judge preserved the defendant’s sixth amendment right to a public trial;
       the trial judge considered that the media presence is, in effect, the presence of the
       public). After jury selection was complete, the courtroom was open for the
       remainder of the trial.

¶ 41       The trial court’s decision to partially close the courtroom did not call into
       question the confidence of the public in the integrity and impartiality of the court
       system. See People v. Lewis, 234 Ill. 2d 32, 48 (2009) (“Plain-error review focuses
       on the fairness of a proceeding and the integrity of the judicial process.” (citing
       Herron, 215 Ill. 2d at 177)). Dozens of members of the venire who did not become
       jurors, along with the family members from each side who remained in the
       courtroom, were able to observe the selection process. They served as the eyes and
       ears of the public. There is no assertion that any juror lied or that the State or judge
       committed misconduct during jury selection, and there was a complete record made
       of the questioning that took place during the closure. See Weaver, 582 U.S. at ___,
       137 S. Ct. at 1913.

¶ 42       Under these circumstances, we find the partial closure of the courtroom did not
       constitute clear or obvious error by depriving defendant of his sixth amendment
       right to a public trial. See Waller, 467 U.S. at 46 (recognizing that the right to a
       public trial helps to ensure a fair trial, reminds the State and judge of their
       responsibility to the accused and the importance of their functions, encourages
       witnesses to come forward, and discourages perjury); see also Falaster, 173 Ill. 2d
       at 227 (holding that none of the evils of a closed trial were implicated in the case).
       We therefore decline to excuse defendant’s forfeiture.


¶ 43                                    II. Jury Instructions

¶ 44       Next, defendant contends that he was denied a fair trial because the trial court
       issued two jury instructions (Illinois Pattern Jury Instructions, Criminal, Nos.
       11.29, 11.30 (4th ed. 2000) (hereinafter IPI Criminal 4th)), describing the mental
       state requirement for the offense of child endangerment as “willfully” rather than
       “knowingly.”




                                                - 12 -
¶ 45       Defendant did not object at trial or raise this issue in a posttrial motion. He
       claims, however, that the instruction’s use of “willfully” in the absence of the
       clarifying instruction of IPI Criminal 4th No. 5.01B, was plain error. 3
       Alternatively, he argues that his counsel provided ineffective assistance.

¶ 46       Rule 451(c) provides that “substantial defects” in criminal jury instructions “are
       not waived by failure to make timely objections thereto if the interests of justice
       require.” Ill. S. Ct. R. 451(c) (eff. Apr. 8, 2013). This rule crafts a limited exception
       to the general rule to correct “grave errors” and errors in cases “ ‘so factually close
       that fundamental fairness requires that the jury be properly instructed.’ ” Herron,
       215 Ill. 2d at 175 (quoting People v. Hopp, 209 Ill. 2d 1, 7 (2004)). Rule 451(c) is
       coextensive with the “plain error” clause of Illinois Supreme Court Rule 615(a),
       and we construe these rules identically. People v. Downs, 2015 IL 117934, ¶ 14.

¶ 47       Here, following IPI Criminal 4th Nos. 11.29 and 11.30, the trial court instructed
       the jury that defendant should be found guilty of child endangerment if the jury
       concluded, beyond a reasonable doubt, that he had care or custody over M.R., that
       he willfully caused or permitted M.R.’s life to be endangered, and that his acts
       proximately caused M.R.’s death.

¶ 48        In People v. Jordan, cited by defendant, this court held that “[a] person violates
       the child endangerment statute when he or she ‘willfully cause[s] or permit[s] the
       life or health of a child *** to be endangered or *** willfully cause[s] or permit[s]
       a child to be placed in circumstances that endanger the child’s life or health.’ ” 218
       Ill. 2d 255, 270 (2006) (quoting 720 ILCS 5/12-21.6(a) (West 2002)). This court
       recognized that “[w]illful conduct is synonymous with knowing conduct.” Id.
       Consequently, “ ‘[c]onduct performed knowingly or with knowledge is performed
       willfully, within the meaning of a statute using the latter term, unless the statute
       clearly requires another meaning.’ ” Id. (quoting 720 ILCS 5/4-5(b) (West 2002)).
       Applying this holding, we concluded that a rational trier of fact could have found
       that the defendant knowingly endangered his infant daughter’s life or health by
       leaving her unattended in a vehicle. Id.



           3
             IPI Criminal 4th No. 5.01B, provides that “[c]onduct performed knowingly or with knowledge
       is performed willfully.”




                                                   - 13 -
¶ 49       Six years later, the General Assembly amended the child endangerment statute,
       effective January 1, 2013, from “willfully” to “knowingly” causes or permits the
       life of a child to be endangered. See Pub. Act 97-1109, § 1-5 (eff. Jan. 1, 2013)
       (recodifying section 12-21.6 as section 12C-5); see also 720 ILCS 5/12C-5 (West
       2014). However, at the time of defendant’s offense, and subsequent indictment, the
       child endangerment statute provided, in relevant part, “[i]t is unlawful for any
       person to willfully cause or permit the life or health of a child under the age of 18
       to be endangered.” (Emphasis added.) 720 ILCS 5/12-21.6(a) (West 2010).

¶ 50       The trial court provided IPI Criminal 4th Nos. 11.29 and 11.30, which tracked
       the language of both the indictment and the statute governing the offense in this
       case. Neither instruction directs courts to give or to even see IPI Criminal 4th No.
       5.01B. In Jordan, we did not hold that it is error to instruct the jury consistent with
       the statute or that a trial court must define “willfully” for the jury when no request
       is made. We simply recognized, as other courts had done, that “[w]illful conduct is
       synonymous with knowing conduct.” Jordan, 218 Ill. 2d at 270. Because the trial
       court gave the pattern instructions, which did not require a definitional instruction
       on “willfully” and tracked the language of both the statute and indictment, the trial
       court did not commit clear or obvious error when instructing the jury.

¶ 51       Defendant similarly has not demonstrated that he received ineffective
       assistance of counsel because his attorney failed to challenge the instructions or ask
       for a clarification instruction. See People v. Cherry, 2016 IL 118728, ¶ 24 (holding
       that, to satisfy the two-pronged test established in Strickland v. Washington, 466
       U.S. 668 (1984), a defendant must demonstrate ineffective assistance by showing
       that his counsel’s performance was deficient and that this deficient performance
       prejudiced the defense). Simply put, defendant cannot show that his attorney’s
       performance was deficient for failing to object to instructions that accurately stated
       the law and did not require a clarification instruction. See People v. Dupree, 2018
       IL 122307, ¶ 44 (to satisfy the deficient performance prong of Strickland, a
       defendant must show that his counsel’s performance was so inadequate that he was
       not functioning as the counsel guaranteed by the sixth amendment and, also, must
       overcome the strong presumption that any challenged action or inaction may have
       been the product of sound trial strategy).




                                               - 14 -
¶ 52                                     CONCLUSION

¶ 53       For the reasons set forth above, we affirm the judgment of the appellate court
       affirming defendant’s conviction and sentence.


¶ 54      Affirmed.


¶ 55      JUSTICE NEVILLE, dissenting:

¶ 56       Following a jury trial in the circuit court of Kankakee County, defendant
       Tavarius Radford was found guilty of felony child endangerment (720 ILCS 5/12-
       21.6(a) (West 2010)) and was sentenced to 42 months in prison. A divided panel of
       the appellate court affirmed. 2018 IL App (3d) 140404. Affirming the judgment of
       the appellate court, the majority holds that the trial court did not commit plain error
       by (1) excluding all but four members of the public from the courtroom during the
       entirety of prospective juror questioning (supra ¶¶ 22-42) and (2) failing to include
       in the jury instructions on child endangerment, a required instruction that clarifies
       the requisite mental state for the charged offense (supra ¶¶ 44-50).

¶ 57        The majority minimizes the legal impact of a trial court’s deprivation of a
       defendant’s constitutional right to a public trial. The majority overlooks the fact
       that members of the public also have a constitutional right to be present at a public
       trial. The majority misperceives precedent that has established relief when a court
       violates a defendant’s constitutional right to a public trial. The majority also
       overlooks this court’s clear mandate to give specified Illinois Pattern Jury
       Instructions when required. For the following reasons, I would reverse the
       judgments of the appellate and trial courts and remand the cause to the trial court
       for further proceedings. Therefore, I respectfully dissent.


¶ 58                                    I. BACKGROUND

¶ 59                                   A. Charged Offenses

¶ 60      Defendant was charged in an indictment with murder, involuntary
       manslaughter, and felony child endangerment. The indictment charged that




                                               - 15 -
       defendant caused traumatic head injuries to his 26-month-old daughter, M.R.,
       resulting in her death. Defendant was 17 years old at the time he was alleged to
       have committed these offenses. The jury acquitted defendant of murder and
       involuntary manslaughter but convicted him of felony child endangerment.


¶ 61                                       B. Voir Dire

¶ 62       Jury selection took place on November 18 and 19, 2013. On the first day of jury
       selection and prior to the start of voir dire (the preliminary questioning of
       prospective jurors), the trial court sua sponte decided to close the courtroom to all
       members of the public except for “two individuals from the victim’s family and
       two individuals from the defendant’s family.” During the two days of jury selection,
       the trial court failed to make any finding that (1) closure was justified by an
       overriding interest, (2) closure was no broader than necessary to protect that
       interest, and (3) the court considered reasonable alternatives to closure pursuant to
       Waller v. Georgia, 467 U.S. 39, 48 (1984).

¶ 63      Instead of considering the Waller factors, the trial court stated:

          “What I’m gonna do during jury selection, it’s gonna be difficult—it’s a public
          proceeding, jury selection, but here’s the problem. There’s only so many seats,
          and I am going to allow during jury selection say two individuals from—I—I
          take the—the courtroom appears to be divided, okay, between perhaps people
          here in support of the defendant and individuals here more or less in—in—not
          in support of the defendant, and I will allow two individuals from the victim’s
          family and two individuals from the defendant’s family to be present during
          jury selection and there may not even be room for you, but you cannot talk to
          any particular—any jurors.

                                              ***

             So at this time we’re gonna bring the jurors up. I am going to clear the
          courtroom with the exception of the two people from each side ***.”

¶ 64       Prior to bringing the prospective jurors into the courtroom to begin their
       preliminary questioning, the trial court excluded all but four members of the public
       from the courtroom, stating:




                                              - 16 -
          “All right. Folks, at this time I’m gonna ask that with the exception—the very
          limited exception of those who are permitted to remain in the courtroom, I’m
          gonna ask that everyone else step out and make room for the jurors who are
          now coming in. Thank you very much.”

       Neither defendant nor his counsel objected to the trial court’s exclusion of all but
       four members of the public from the courtroom during the questioning of
       prospective jurors.

¶ 65       Thirty prospective jurors were called for preliminary questioning. In the first
       panel of 14 prospective jurors, 4 were excused for cause, 6 were excused with
       peremptory challenges, and 4 were selected as jurors. In the second panel of 16
       prospective jurors, 6 were excused for cause, 4 were excused with peremptory
       challenges, and 6 were selected as jurors. At the conclusion of the first day of jury
       selection, 10 jurors were selected and sworn.

¶ 66       On the second day, prior to bringing out the second panel of prospective jurors,
       the trial court reminded the members of the public sitting in the courtroom of its
       prior decision to exclude all members of the public from the courtroom, except for
       two people from each family, stating:

          “I’m gonna limit it to two people for jury selection *** two individuals from—
          associated with the defendant’s family, two individuals associated with the
          alleged victim’s family can be in the courtroom.”

¶ 67       Nineteen prospective jurors were brought into the courtroom. The trial court
       informed counsel and the prospective jurors that a “request” for media coverage of
       the court proceedings had been granted and pointed out a camera located in the
       courtroom. The trial court stated that the media was allowed to film and photograph
       the courtroom setting, the participants in the trial, and any persons who might be in
       the audience, but the media was not allowed to film or photograph the jurors.

¶ 68       After six prospective jurors were excused for cause or other reasons, jury
       selection proceeded with the remaining people in the jury pool. One juror was
       excused for cause, two jurors were excused by the State, an alternate juror was
       excused by the defense, and two jurors and three alternates were selected and
       sworn. After jury selection was completed, the trial court permitted the public,




                                              - 17 -
       family members, and spectators to reenter the courtroom.


¶ 69                             C. Evidence Presented at Trial

¶ 70       On October 26, 2011, at approximately 10 a.m., Kayleigh Reardanz found her
       daughter, M.R., unresponsive in the Bourbonnais apartment she and defendant
       shared with her grandparents, Cheryl and David Heather. Kayleigh’s friends,
       Kimberly and Echo Brewington, were also living in the apartment.

¶ 71       By the time M.R. arrived at the hospital, she had fallen into cardiac arrest.
       Attempts to resuscitate M.R. were unsuccessful, and she died shortly after 11 a.m.
       Dr. Valerie Arangelovich, the forensic pathologist who performed M.R.’s autopsy,
       opined that her death was caused by blunt head trauma from child abuse, and M.R.’s
       death certificate stated that the manner of death was homicide due to child abuse.

¶ 72       Trial testimony was presented delineating M.R.’s medical history, which
       included several accidental falls where M.R. hit her head. Kayleigh testified that,
       shortly after M.R. was born in August 2009, she developed a blue sclera (the tough
       fibrous outer layer of tissue covering all of the eyeball except the cornea) and grew
       to be unusually large for a child her age. Her pediatrician believed these were
       symptoms of “osteogenesis imperfecta” (brittle bone disease) and recommended a
       blood test and consultation with a geneticist. After receiving M.R.’s blood test
       results, Kayleigh and defendant decided not to consult with a geneticist.

¶ 73      In January or February 2011, M.R. fell and hit her head while defendant was
       babysitting her. Defendant took M.R. to a hospital emergency room, where they
       were met by Kayleigh, who noticed a “knot” on M.R.’s forehead. M.R.’s computed
       tomography (CT) scans were negative, and she was discharged by the treating
       physician.

¶ 74       Kayleigh testified that weeks later, while her friend was babysitting, M.R. fell
       and “split her eyebrow open.” Then, on Easter, M.R. slipped in Kayleigh’s mother’s
       bathtub and “busted her chin.” On both occasions, M.R. was taken to the hospital
       emergency room for medical care and treatment.

¶ 75      In September 2011, M.R.’s pediatrician diagnosed her with mild anemia. On
       October 13, 2011, M.R. returned to her pediatrician due to a large rash on her chest.




                                              - 18 -
       Kayleigh also showed the pediatrician bite marks on M.R.’s arm where she had
       bitten herself. The pediatrician opined that M.R.’s self-harm stemmed from
       behavioral issues unrelated to the rash. Kayleigh testified that, after M.R.’s rash
       subsided, she and defendant decided not to take her for bleeding and bruising panels
       ordered by her pediatrician.

¶ 76       On October 22, 2011, four days before her death, M.R. and Kayleigh were
       outside playing when M.R. fell and hit her head on the pavement. According to
       Kayleigh, M.R. was chasing her, and she heard a “big bang” when M.R.’s head hit
       the ground. M.R. cried and told Kayleigh that the back of her head hurt. Kayleigh
       testified that she noticed some redness but did not notice any other signs of injury
       and did not take M.R. to the hospital. As a precaution, Kayleigh kept M.R. awake
       for at least one hour after her fall just in case she had a concussion.

¶ 77       Kayleigh and Echo gave conflicting testimony about whether M.R. suffered
       another fall one day or three days prior to her death. Describing the fall, Kayleigh
       and Echo testified that, during a tantrum, M.R. threw herself backward and hit her
       head on the parking lot pavement outside of their apartment complex. Echo heard
       M.R.’s head hit the pavement and said it was a “bad fall.” M.R. complained of head
       pain but did not want anyone to touch the back of her head.

¶ 78       Kayleigh and Cheryl testified that later that night, while M.R. was getting her
       hair styled, she complained of pain in the back of her head. They examined her head
       but did not see any signs of injury. Kayleigh testified that these events occurred the
       day before M.R.’s death, while Echo claimed they occurred three days before
       M.R.’s death.

¶ 79       Kayleigh spoke with the police at the hospital and a second time days after
       M.R.’s death. During these conversations, Kayleigh did not disclose M.R.’s
       medical history or her prior falls because she believed that M.R. died from Sudden
       Infant Death Syndrome (SIDS). After the coroner informed Kayleigh and defendant
       that it had been determined that M.R. died from blunt force head trauma caused by
       child abuse, Kayleigh met with the police and informed them about M.R.’s medical
       history and about M.R.’s prior falls.

¶ 80       When defendant elected not to testify at his trial, the jury was allowed to view
       his videotaped police interview. Defendant was 17 years old at the time he was




                                               - 19 -
       arrested and interrogated by Detective Brett Bukowski. Detective Bukowski used
       the so-called “Reid Technique,” which the trial court noted at sentencing was a
       controversial and coercive method of police interrogation in which the object is to
       convince the suspect that confessing is in the suspect’s best interest. During the
       interrogation, Detective Bukowski lied to defendant by telling him the evidence
       showed that he committed an act of abuse that caused M.R.’s death. The officer
       suggested that defendant committed the act of abuse sometime within 24 hours of
       M.R.’s death.

¶ 81       Defendant told the officer that on the afternoon of the day before M.R.’s death,
       he tucked her into bed to take a nap. A few minutes later he checked on M.R. and
       discovered that, instead of sleeping, she was playing with a wooden unicorn plaque.
       Defendant became annoyed that M.R. was not sleeping and tucked her back into
       bed “kind of roughly.” He grabbed M.R. by her arms and pushed her from a sitting
       position onto her back on the soft daybed. Defendant indicated that he was on his
       knees at the time and that he held onto M.R.’s arms the whole time.

¶ 82       Defendant demonstrated on a stuffed bear, but he told police that the
       demonstration did not accurately depict how he tucked M.R. into the daybed.
       Defendant told police that he did not believe M.R. could have been hurt or injured
       by the way he tucked her into the daybed.

¶ 83       Detective Bukowski then suggested that M.R. must have hit her head on some
       object behind the daybed. Defendant then speculated that M.R. “could have” hit her
       head on the wooden plaque but added that, if this occurred, it was accidental.

¶ 84      The jury also heard conflicting expert testimony regarding the manner of M.R.’s
       death. The experts agreed that the subdural injuries M.R. sustained were a direct
       cause of her death—they disagreed as to whether these injuries occurred within 24
       hours of her death.

¶ 85       Dr. Arangelovich opined that M.R.’s death was caused by blunt head trauma
       from child abuse. Dr. Arangelovich observed subgaleal and subdural hemorrhages
       in the back of M.R.’s head. She testified that the accidental falls M.R. experienced
       prior to her death could have caused the subgaleal hemorrhages. However, the
       doctor opined that the subgaleal hemorrhages did not cause M.R.’s death—the fatal
       injury was the subdural hemorrhage, which she opined occurred within 24 hours of




                                              - 20 -
       M.R.’s death. Dr. Arangelovich opined that the subdural injuries occurred within
       24 hours of death based on their color and lack of healing.

¶ 86       Dr. Shaku Teas, a forensic pathologist, found no signs of child abuse in M.R.’s
       autopsy record. Dr. Teas believed that M.R.’s head injuries were consistent with
       the accidental falls she experienced prior to her death and opined that the head
       injuries she sustained in those falls caused her death. Dr. Teas claimed it was
       impossible to determine when M.R. sustained her subdural injuries because Dr.
       Arangelovich failed to take blood and tissue samples from the periphery of the
       injuries where healing typically begins. Dr. Teas opined that the multiple signs of
       healing observed in the samples taken from the center of the subdural injuries
       indicated that the injuries’ periphery would have likely shown additional signs of
       healing which would more accurately determine their age. Dr. Teas opined that
       M.R.’s subdural injuries were definitely more than 24 hours old when she died and
       that she sustained these injuries before defendant “roughly” tucked her into bed.


¶ 87                                   D. Jury Instructions

¶ 88       At the close of the evidence, the trial court instructed the jury on the charged
       offenses. The trial court gave an instruction based on Illinois Pattern Jury
       Instructions, Criminal, Nos. 11.29, 11.30 (4th ed. 2000) (hereinafter IPI Criminal
       4th) on child endangerment, which instructed the jury that “[a] person commits the
       offense of endangering the life or health of a child when he has the care or custody
       of a child and willfully causes or permits the life of that child to be endangered and
       such acts proximately caused the death of that child.”

¶ 89       The trial court instructed the jury that in order to sustain the charge of
       endangering the life or health of a child, the State must prove the following three
       propositions beyond a reasonable doubt: (1) that defendant had the care or custody
       of M.R., (2) that he willfully caused or permitted the life of M.R. to be endangered,
       and (3) that his acts proximately caused her death. The trial court explained that the
       requisite mental state for the offense of child endangerment is satisfied if the State
       proved beyond a reasonable doubt that the defendant willfully caused or permitted
       the life of M.R. to be endangered.




                                               - 21 -
¶ 90                                 E. Jury Verdict and Sentence

¶ 91       The jury acquitted defendant of murder and involuntary manslaughter but
       convicted him of felony child endangerment. At sentencing, it was noted that
       defendant had no criminal history or prior arrests. The trial court sentenced
       defendant to a 42-month prison term and credited defendant for time served
       awaiting trial.


¶ 92                                 F. Appellate Court Decision

¶ 93        Defendant filed a direct appeal. He argued that (1) the State failed to prove that
       his actions proximately caused M.R.’s death or that he willfully endangered her
       life; (2) the trial court violated his right to a fair trial when it instructed the jury with
       an instruction for the offense of child endangerment that failed to include the third
       paragraph of IPI Criminal 4th No. 5.01B, which provides that “[c]onduct performed
       knowingly or with knowledge is performed willfully” or, in the alternative, his
       counsel was ineffective for failing to object to the instruction; and (3) the trial court
       violated his constitutional right to a public trial by excluding all but four members
       of the public from the courtroom during the questioning of prospective jurors.

¶ 94       A divided panel of the appellate court affirmed. 2018 IL App (3d) 140404. The
       court determined that (1) the evidence adduced at trial was sufficient to prove
       beyond a reasonable doubt that defendant both proximately caused the death of
       M.R. and that he possessed the requisite mental state at the time of the offense and
       (2) no error was committed by the trial court when it instructed the jury on the
       mental state for the offense of child endangerment. Id. ¶¶ 36-47.

¶ 95       Finally, the court determined that defendant forfeited his argument that his right
       to a public trial was violated because he failed to object when the trial court
       excluded all but four members of the public during jury selection. Id. ¶ 54. The
       court further held that the claim was not reviewable as second-prong plain error
       based on its finding that the partial closure of the courtroom amounted to a “trivial
       closure” that did not implicate defendant’s constitutional right to a public trial. Id.
       ¶¶ 55-60.




                                                  - 22 -
¶ 96        The dissenting justice disagreed with the majority’s finding that the exclusion
        of all but four members of the public during jury selection was “trivial.” Id. ¶¶ 73-
        74 (McDade, J., dissenting). The dissenting justice maintained that a “closure is not
        trivial when it occurs for the entirety of the voir dire proceedings.” Id. ¶ 73.

¶ 97         The dissenting justice also maintained that the trial court’s exclusion of all but
        four members of the public during the entirety of jury selection amounted to clear
        error, which was not “trivial” but constituted second-prong error. Id. ¶¶ 69, 73-77.
        According to the dissenting justice “an error occurred, enabling plain-error review
        because the trial court violated defendant’s right to a public trial.” Id. ¶ 74. The
        dissenting justice concluded that defendant was entitled to a new trial due to the
        trial court’s violation of his constitutional right to a public trial. Id. ¶ 77.

¶ 98        Defendant appeals to this court. I note that defendant was sentenced in March
        2014. Therefore, he could already have served his sentence. “However, the
        nullification of a conviction unquestionably may have important consequences to a
        defendant, whether or not the attendant sentence has been served. In such
        circumstances, the probability that a criminal defendant may suffer collateral legal
        consequences from a sentence already served precludes a finding of mootness.”
        (Internal quotation marks omitted.) People v. Brown, 2013 IL 114196, ¶ 33; see
        People v. Jordan, 218 Ill. 2d 255, 263 (2006). Accordingly, because this juvenile
        defendant may suffer collateral legal consequences, we properly consider his
        appeal.


¶ 99                                       II. ANALYSIS

¶ 100       Before this court, defendant assigns two errors to the trial court. Defendant
        contends that the trial court violated his constitutional right to a public trial by
        excluding all but four members of the public from the courtroom during the entirety
        of prospective juror questioning. Defendant also contends the trial court denied him
        a fair trial by instructing the jury with an instruction for the offense of child
        endangerment that failed to include the definition of “willfully” provided in the
        third paragraph of IPI Criminal 4th No. 5.01B.

¶ 101       The State’s threshold response is that defendant has procedurally defaulted both
        issues. The record shows that defendant failed to object at trial regarding each




                                                - 23 -
        alleged error and failed to include each issue in his posttrial motion. To preserve an
        issue for appellate review, a defendant must object both at trial and in a posttrial
        motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988). Defendant acknowledges that
        he failed to preserve these issues for appellate review. Accordingly, these issues are
        procedurally forfeited. See, e.g., People v. Bannister, 232 Ill. 2d 52, 76 (2008);
        People v. Naylor, 229 Ill. 2d 584, 592 (2008).

¶ 102        However, defendant seeks review by invoking the plain-error doctrine of
        Illinois Supreme Court Rule 615(a) (eff. Jan. 1, 1967). The doctrine serves as a
        narrow and limited exception to the general rule of procedural default. People v.
        Walker, 232 Ill. 2d 113, 124 (2009). A reviewing court may address a forfeited
        claim when a clear or obvious error occurs and (1) “the evidence is so closely
        balanced that the error alone threatened to tip the scales of justice against the
        defendant, regardless of the seriousness of the error” or (2) “that error is so serious
        that it affected the fairness of the defendant’s trial and challenged the integrity of
        the judicial process, regardless of the closeness of the evidence.” People v.
        Piatkowski, 225 Ill. 2d 551, 565 (2007) (citing People v. Herron, 215 Ill. 2d 167,
        186-87 (2005)). “Under the second prong of plain-error review, prejudice to the
        defendant is presumed because of the significance of the right involved.” People v.
        Lewis, 234 Ill. 2d 32, 47 (2009). Under both prongs of the plain-error doctrine, the
        burden of persuasion remains with the defendant. When a defendant fails to
        establish plain error, the reviewing court must honor the procedural default. Naylor,
        229 Ill. 2d at 593.

¶ 103       The initial step in conducting a plain-error analysis is to determine whether
        error occurred at all, which requires a substantive review of the issue. In re
        Samantha V., 234 Ill. 2d 359, 368-69 (2009); Walker, 232 Ill. 2d at 124-25. I now
        review the two issues presented for plain error.


¶ 104           A. Defendant Was Denied the Constitutional Right to Public Trial

¶ 105       Defendant contends that the trial court committed clear or obvious error by
        excluding the public, with the exception of four individuals, from the entirety of
        prospective juror questioning. Defendant further contends that this error was not
        trivial. Therefore, according to defendant, the trial court’s error constitutes second-
        prong plain error. Defendant asks us to reverse his conviction and remand for



                                                - 24 -
        further proceedings.


¶ 106                          1. Did Clear or Obvious Error Occur?

¶ 107       Defendant contends that the trial court’s exclusion of all but four members of
        the public from the courtroom during the entire questioning of prospective jurors
        (A) violated his right to a public trial guaranteed by the sixth amendment to the
        United States Constitution (U.S. Const., amends. VI, XIV) and (B) the right of the
        public to attend the trial guaranteed by the first amendment (U.S. Const., amend.
        I). Although defendant cites to our state constitutional public trial guaranty (Ill.
        Const. 1970, art. I, § 8), he does not offer any argument specifically addressed
        thereto. Accordingly, I consider only federal constitutional principles. See, e.g.,
        People v. Nielson, 187 Ill. 2d 271, 280 (1999). The standard of review for
        determining whether an individual’s constitutional rights have been violated is
        de novo. People v. Hale, 2013 IL 113140, ¶ 15.


¶ 108                  a. Courtroom Audience: The Power of Observation

¶ 109       Before discussing the constitutional recognition of the courtroom audience, I
        examine its important and distinct identity. As a noted scholar has explained that
        “[t]o protect the local criminal court audience is”

           “to recognize the power that can come from observation itself. Consider the
           effects that an audience can have on a routine criminal proceeding—for
           example, an arraignment or a plea allocution—at which no jurors are present.
           When community members gain access to a nontrial courtroom, their presence
           in court does not just affect the case that they are there to see. The effect of their
           presence in the courtroom can be to change the nature of the nontrial
           proceedings as well. Audience members watch the players in the courtroom;
           they react to what they see and hear ***. Most of all, they sit, look, and listen.
           Their presence can have a palpable effect on the speakers in the courtroom.
           Simply by sitting and listening, audience members have the potential to play
           out *** one of the central historical functions of observers in adjudication:
           ‘denying the government and disputants unchecked authority to determine the
           social meanings of conflicts and their resolutions.’




                                                - 25 -
       The audience’s power, born from its physical presence in the courtroom, is
   bolstered by its ability to act based on what it hears: not only through voting for
   district attorneys, sheriffs, and sometimes judges, but also by contributing to
   public discourse at local gatherings, protests, or even in casual conversations
   with neighbors. Witnessing local criminal justice policies at play in routine
   cases informs audience members’ opinions about the efficacy and fairness of
   those policies. Those audience members can then engage in conversation and
   debate in informal settings—with family members, neighbors, co-workers, and
   even while waiting in line at the courthouse—that contribute to the flow of
   opinion in the ‘wild’ (that is, unregulated) public sphere. These informal
   methods of political participation are crucial if ‘affected locals’ are to have
   input into more formal political decisionmaking. Indeed, modern courtrooms
   are often the sole sites in which the public can witness the adjudication of
   disputes and thereby hold the state accountable for the ways in which it
   administers that adjudication. In these ways, the potential for audience
   empowerment through observation contributes to both the legitimacy and the
   overall fairness of proceedings.

       The act of observing can also connect audience members to outside
   movements for social and legal change, including those movements that focus
   explicitly on local issues of policing, prosecution, and punishment. Some local
   movements recognize the political power that comes from courtroom
   observation; these movements include organizing initiatives that gather
   community members to attend court in support of young people accused of
   crimes and ‘courtwatch’ programs, volunteer networks that promote the
   prosecution of specific categories of crimes—often domestic violence—by
   following specific cases and attending court when those cases are on the
   calendar.” Jocelyn Simonson, The Criminal Court Audience in a Post-Trial
   World, 127 Harv. L. Rev. 2173, 2182-83 (2014).

Further, it is recognized that a criminal courtroom audience is likely to be composed
of people of color:

      “Who are the members of the criminal court audience? They are people who
   wait in lines and fill courtrooms to watch the cases in which they or their friends,
   family, or community members appear as victims, defendants, or witnesses to




                                        - 26 -
           a crime. As such, they are more likely than not to be poor people, people of
           color, or both. Overwhelmingly, people arrested for crimes in the United States
           are poor people of color, predominantly African Americans and Latinos.
           Victims, too, disproportionately come from the same communities. In contrast,
           many affluent Americans and white Americans do not set foot in a criminal
           courthouse unless they are called for jury service or to act in a professional
           capacity. As a consequence, even in counties with majority-white populations,
           it is not surprising to walk into a local criminal courtroom and find an audience
           consisting overwhelmingly of individuals of color. To be sure, not every single
           audience member in every single courtroom is a poor person of color: some
           defendants, victims, and their supporters come from privileged backgrounds;
           the institutional press reports on particularly famous or sordid cases; school
           groups attend court to learn about the criminal justice system; and some
           courtwatching groups are made up of middle-class citizens who want to monitor
           the ways in which courts treat other groups. My contention, however, is that
           these are rare occurrences in state criminal courtrooms.

                The criminal court audience on which I focus represents a constituency with
           a significant stake in the workings of the criminal justice system—they are
           there, after all, because they are personally affected by at least one case on the
           calendar. While they wait for that one case to be called, audience members also
           watch the other cases that come before the same judge: cases involving other
           people accused of crimes that occurred within their community. As many
           scholars have shown, crimes, arrests, and prosecutions affect not only
           individuals, but also entire communities. The ‘affected locals’ in the audience,
           then, are witnessing cases that not only affect their own lives, but also have
           acute effects on the common experiences they share with their neighbors.
           Moreover, attending and observing the adjudication of low-level criminal cases
           is, for many people, their most frequent form of interaction with the workings
           of their local government.” Id. at 2185-86.


¶ 110          b. Courtroom Audience Members Differ From Jurors and the Press

¶ 111      Asserting that the trial court’s nearly total closure of the courtroom did not
        constitute second-prong plain error, the majority reasons: “Dozens of members of




                                               - 27 -
        the venire who did not become jurors, along with the family members from each
        side who remained in the courtroom, were able to observe the selection process.
        They served as the eyes and ears of the public.” Supra ¶ 41.

¶ 112      The majority’s rationalization misperceives the distinct identity of a courtroom
        audience and how it differs from that of a jury:

               “These features of the audience’s experiences stand in sharp contrast to the
           experiences of juries. Unlike audience members, jurors must be disinterested
           residents of the county—to be picked for a jury, they generally cannot have any
           familiarity with the parties or the circumstances of the incident in question.
           When deliberating, they are required to ignore any outside opinions about
           criminal justice policy and instead apply the law to the facts as instructed. The
           audience, in contrast, is made up of interested members of the community—
           individuals in attendance precisely because they care and know about at least
           one case on the day’s calendar. The audience is permitted to relate what it sees
           and hears to its larger experiences and make connections to local policy
           decisions, while the jury—as well as the judge and the parties—must confine
           their statements and analyses to the case at hand.

               In addition, while audiences contain many men of color and noncitizens,
           juries are unlikely to include substantial numbers of either population. This
           phenomenon occurs because, in addition to excluding noncitizens, the majority
           of states and the federal government ban from jury service anyone convicted of
           a felony, which excludes approximately thirty percent of African American
           men from jury service. Indeed, men are underrepresented on juries. Even for
           minorities allowed into the jury pool, evidence suggests that they are more
           likely to be eliminated from criminal jury panels, especially in serious or capital
           cases. The poor and the homeless are also unlikely to serve on juries due to
           permanent residence requirements. Moreover, because courts draw jury pools
           at the county level, venires themselves do not start out as representative of the
           neighborhoods within those counties that are most affected by criminal justice
           policies. In these ways, the criminal court audience has greater exposure to the
           criminal justice system, but less input into its governing laws and policies, than
           do jurors from more affluent neighborhoods in the same county.




                                               - 28 -
               Audience members are not asked to ‘serve’ as disinterested factfinders and
           communal representatives. Nor are they attracted to the courthouse by famous
           or newsworthy stories in the way that the institutional press is. Instead, audience
           members arrive at their local courthouse because of actual events in their
           communities that have affected them or their loved ones. Most audience
           members are not there by choice; they are there because they have been drawn
           into the criminal justice system in a way that may very well have been beyond
           their control. But, if they can get through the courtroom doors, they have an
           effect on the proceedings they witness and serve a series of functions that are
           directly related to democratic values.” (Emphasis in original.) Simonson, supra,
           at 2189-90.

        In summation:

           “As long as there are arrests and prosecutions, the audience will not stop
           seeking entry into courtrooms, and they will not stop listening to what is said
           there. *** The courtroom is full of poor people and people of color who have
           been drawn into the criminal justice system as defendants, victims, and their
           families, neighbors, and supporters, but who have little input into the priorities
           and policies governing that system. If the system includes them in the
           courtroom and acknowledges their presence, then they can serve an important
           constitutional function in the absence of the jury.” Id. at 2194-95.


¶ 113                     c. The Exclusion of the Courtroom Audience

¶ 114       Scholars recognize that “criminal court audiences are excluded from
        courtrooms across the United States. These practices of exclusion underscore and
        reinforce the political inequalities described above, interfering with audience
        members’ ability to fulfill their constitutional role as democratic participants in
        routine criminal justice.” Id. at 2190. “Physical exclusion also takes place when
        courthouse administrators follow a practice of excluding community members from
        courtrooms due to lack of space. *** This trend is repeated around the nation,
        usually accompanied by official statements regarding concerns with overcrowding
        and safety.” Id. at 2192.




                                               - 29 -
¶ 115             d. Defendant’s Constitutional Right to a Courtroom Audience

¶ 116      The unique identity and function of a criminal court audience is incorporated in
        constitutional law:

           “[T]he criminal court audience is not just normatively important; it is
           constitutionally important. The criminal court audience is protected by both the
           defendant’s right to a public trial under the Sixth Amendment and the public’s
           right to access criminal proceedings—the ‘freedom to listen’—under the First
           Amendment. As a result, the audience can and should be a central constitutional
           mechanism for popular accountability in modern criminal justice.” (Emphasis
           in original.) Id. at 2176.

¶ 117       The United States Supreme Court has explained that the right to a public trial
        is grounded “upon two different provisions of the Bill of Rights, both applicable to
        the States via the Due Process Clause of the Fourteenth Amendment.” Presley v.
        Georgia, 558 U.S. 209, 211-12 (2010) (per curiam).

¶ 118       In Press-Enterprise Co. v. Superior Court of California, 464 U.S. 501 (1984),
        the Court extended the first amendment right of the press and public to attend a
        criminal trial “not only to the trial as such but also to the voir dire proceeding in
        which the jury is selected.” Waller, 467 U.S. at 44-45; see Press-Enterprise, 464
        U.S. at 509 n.8 (“By contrast, the question we address—whether the voir dire
        process must be open—focuses on First *** Amendment values and the historical
        backdrop against which the First Amendment was enacted.”); Press-Enterprise,
        464 U.S. at 516 (Stevens, J., concurring) (“The constitutional protection for the
        right of access that the Court upholds today is found in the First Amendment, rather
        than the public trial provision of the Sixth.”). “The public has a right to be present
        [at voir dire] whether or not any party has asserted the right.” Presley, 558 U.S. at
        214.

¶ 119      The Court in Press-Enterprise explained as follows:

           “The value of openness lies in the fact that people not actually attending trials
           can have confidence that standards of fairness are being observed; the sure
           knowledge that anyone is free to attend gives assurance that established
           procedures are being followed and that deviations will become known.




                                                - 30 -
           Openness thus enhances both the basic fairness of the criminal trial and the
           appearance of fairness so essential to public confidence in the system.”
           (Emphasis in original.) Press-Enterprise, 464 U.S. at 508.

        “Closed proceedings, although not absolutely precluded, must be rare and only for
        cause shown that outweighs the value of openness.” Id. at 509. The Court described
        a “presumption of openness” that may be overcome only by “an overriding interest
        based on findings that closure is essential to preserve higher values and is narrowly
        tailored to serve that interest. The interest is to be articulated along with findings
        specific enough that a reviewing court can determine whether the closure order was
        properly entered.” Id. at 510.


¶ 120                       e. Sixth Amendment Right of the Accused

¶ 121       In addition, the sixth amendment provides in relevant part: “In all criminal
        prosecutions, the accused shall enjoy the right to a speedy and public trial ***.”
        U.S. Const., amend. VI. This sixth amendment right is the right of the accused.
        Presley, 558 U.S. at 212. The Court in Waller concluded that “ ‘there can be little
        doubt that the explicit Sixth Amendment right of the accused is no less protective
        of a public trial than the implicit First Amendment right of the press and public.’ ”
        Id. (quoting Waller, 467 U.S. at 46). Thus, under both the first and sixth
        amendments, the right to a public trial extends to the jury selection phase of trial,
        particularly the questioning of prospective jurors. Id. at 213.

¶ 122       “While the accused does have a right to insist that the voir dire of the jurors be
        public, there are exceptions to this general rule.” Id. Supreme Court case law has
        clearly established:

           “[T]he right to an open trial may give way in certain cases to other rights or
           interests, such as the defendant’s right to a fair trial or the government’s interest
           in inhibiting disclosure of sensitive information. Such circumstances will be
           rare, however, and the balance of interests must be struck with special care.”
           Waller, 467 U.S. at 45.




                                                - 31 -
¶ 123                  f. Standards for Excluding the Public From a Criminal Trial

¶ 124       The majority fails to consider the Waller factors that are used to evaluate
        whether the public has been properly excluded from a jury trial. “Waller provided
        standards for courts to apply before excluding the public from any stage of a
        criminal trial[.]” Presley, 558 U.S. at 213. According to the Court’s decisional law:

           “ ‘[(i)] [T]he party seeking to close the hearing must advance an overriding
           interest that is likely to be prejudiced, [(ii)] the closure must be no broader than
           necessary to protect that interest, [(iii)] the trial court must consider reasonable
           alternatives to closing the proceeding, and [(iv)] it must make findings adequate
           to support the closure.’ ” Id. at 214 (quoting Waller, 467 U.S. at 48).

        The application of the four-factor “Waller test,” also known as the “overriding
        interest test,” must rebut “the presumption of openness.” See Press-Enterprise, 464
        U.S. at 510.

¶ 125      Applying these controlling fundamental principles to the case at bar, I would
        hold that the trial court committed clear or obvious error. In affirming the trial
        court’s judgment, the appellate court misapprehended and misapplied these
        controlling and fundamental principles.

¶ 126       The appellate court erroneously maintained that the overriding interest test for
        public trial closure “is distinguishable from this case in two ways.” 2018 IL App
        (3d) 140404, ¶ 57. First, the appellate court maintained that the overriding interest
        test did not apply here because defendant did not contemporaneously object to
        closure. Id. However, this reasoning begs the question of whether defendant’s
        procedural default should be honored or excused based on plain error. Second, the
        appellate court concluded that “the trial court’s partial closure was, according to the
        record, prompted by unusually large public attendance in this specific case.” Id.
        However, this reason, by itself, in no way addresses, much less rebuts, the
        “presumption of openness” that attached to this criminal trial. Press-Enterprise,
        464 U.S. at 510.

¶ 127       In support of the appellate court’s decision, the State contends that the trial
        court’s exclusion of all but four members of the public during the entire questioning
        of prospective jurors was not clear or obvious error. The State does not argue that




                                                - 32 -
        this exclusion satisfied Waller’s overriding interest test. Rather, the State urges this
        court to adopt another test specifically for partial closures and argues that the instant
        partial closure met that standard.

¶ 128       Waller did not distinguish between total and partial closure of criminal trials. A
        “total closure” involves excluding all spectators from the courtroom for some
        period, with only attorneys and court staff remaining. A “partial closure” involves
        excluding one or more, but not all, spectators for some period. United States v.
        Simmons, 797 F.3d 409, 413 (6th Cir. 2015); State v. Turrietta, 2013-NMSC-036,
        ¶ 16, 308 P.3d 964. Of course, “some partial closures might approach a total closure
        in practical effect.” (Internal quotation marks omitted.) Turrietta, 2013-NMSC-
        036, ¶ 16.

¶ 129       Almost all federal courts of appeals have distinguished between the total closure
        of proceedings and situations in which a courtroom is only partially closed to
        certain spectators. Simmons, 797 F.3d at 413. “These courts reasoned that a less
        stringent standard was justified because a partial closure does not implicate the
        same secrecy and fairness concerns that a total closure does.” Woods v. Kuhlmann,
        977 F.2d 74, 76 (2d Cir. 1992). Accordingly, these courts “modify the Waller test
        so that the ‘overriding interest’ requirement is replaced by requiring a showing of
        a ‘substantial reason’ for a partial closure, but the other three factors remain the
        same.” Simmons, 797 F.3d at 414; see Woods, 977 F.2d at 77-78 (applying
        remaining three Waller factors).

¶ 130       However, several state courts have applied the Waller overriding interest test to
        partial closures of trials. See, e.g., Turrietta, 2013-NMSC-036, ¶ 19;
        Commonwealth v. Cohen, 921 N.E.2d 906, 921 (Mass. 2010) (collecting cases).
        These courts reason that the difference between an “overriding interest” and a
        “substantial reason” “is not perfectly clear, other than the fact that the reviewing
        court knows that the ‘substantial reason’ standard is a more lenient standard than
        the ‘overriding interest’ standard.” Turrietta, 2013-NMSC-036, ¶ 19. Further, these
        courts reason that Waller’s four-factor analysis “already contemplates a balancing
        of competing interests in closure decisions.” People v. Jones, 750 N.E.2d 524, 529
        (N.Y. 2001). “Therefore, if a reviewing court is already contemplating a partial
        closure, something less than a full closure, that analysis seems to already align with




                                                 - 33 -
        the Waller standard’s requirement that the closure be no broader than necessary.”
        Turrietta, 2013-NMSC-036, ¶ 19.

¶ 131       Illinois courts have applied the Waller overriding interest test to partial closure
        situations. See, e.g., People v. Falaster, 173 Ill. 2d 220, 225-28 (1996); People v.
        Holveck, 141 Ill. 2d 84, 100-03 (1990).

¶ 132       I observe that the majority cites Falaster and Holveck in upholding the trial
        court’s erroneous exclusion order. Supra ¶¶ 34-35. However, the majority’s
        reliance on those cases is misplaced. Those cases upheld partial closures under
        section 115-11 of the Code of Criminal Procedure of 1963 (see 725 ILCS 5/115-11
        (West 1992); Ill. Rev. Stat. 1985, ch. 38, ¶ 115-11) to protect the overriding interest
        of preventing psychological trauma to minor victims testifying about being sexually
        assaulted. Those unique considerations were absent from defendant’s jury
        selection. Further, in each of those cases, closure was ordered during the testimony
        of only one juvenile witness, while in this case closure was ordered during the
        examination of 49 potential jurors during a two-day period.


¶ 133                g. Lack of Courtroom Seating Is Not Overriding Reason

¶ 134        The trial court’s stated reason for the exclusion of all but four members of the
        public during the prospective juror questioning was simply a lack of courtroom
        seating. One court has declared that insufficient space may well provide a valid
        reason for the exclusion of the public during at least some part of prospective juror
        questioning when the number of prospective jurors in the jury pool are likely to fill
        all or almost all of the available seats (Cohen, 921 N.E.2d at 923), but “if space in
        the court room is or becomes available, the judge must make sure that members of
        the public who wish to observe the proceedings are not prevented from doing so”
        (id. at 924).

¶ 135       However, another court has flatly declared: “Mere courtroom overcrowding is
        not an overriding interest justifying courtroom closure ***.” People v. Floyd, 988
        N.E.2d 505, 507 (N.Y. 2013). A panel of our appellate court has observed:

               “We cannot help but note that the trial court’s concern about space—that
           this particular courtroom did not have enough seating for even one member of




                                                - 34 -
           the public—will be true of every criminal case held therein which the trial court
           summons a large number of potential jurors and true for other similarly sized
           courtrooms. We cannot hold that a defendant may be denied the right to a public
           trial under these circumstances.” People v. Evans, 2016 IL App (1st) 142190,
           ¶ 18.

        Accord Presley, 558 U.S. at 215 (rejecting reasoning that permits closure of
        voir dire in every criminal case whenever the trial court would prefer to fill the
        courtroom with venirepersons rather than spectators).

¶ 136       I need not address the “substantial reason” test specifically for partial closures
        of criminal trials. The only difference between the substantial reason test and the
        overriding interest test is the eponymous first factor. In the case at bar, the record
        does not support the partial closure based on the second and third factors common
        to both tests. Regardless of whether available courtroom seating “is a compelling
        interest, only a substantial interest, or something less” (In re G.B., 2018 COA 77,
        ¶ 31), the trial court’s closure did not satisfy the closely connected second and third
        Waller factors. Courts of review will not render advisory opinions and ordinarily
        will not consider issues that are not essential to the disposition of the cases before
        them or where the results are not affected regardless of how the issues are decided.
        Peach v. McGovern, 2019 IL 123156, ¶ 64; People v. Brown, 236 Ill. 2d 175, 195
        (2010).


¶ 137                     h. Trial Court’s Exclusion Order Overly Broad

¶ 138       Contrary to the second Waller factor, the partial closure order here was broader
        than necessary. For example, the record shows that seating became available as
        prospective jurors were excused during the two days of jury selection. The order
        excluding all but four members of the public from the courtroom during the entirety
        of jury selection was too broad because it remained in effect even when the
        circumstances changed because seating became available when jurors were
        excused. See, e.g., Cohen, 921 N.E.2d at 924.




                                                - 35 -
¶ 139             i. Trial Court Failed to Consider Other Reasonable Alternatives

¶ 140       Also, contrary to the third Waller factor, the trial court failed to consider
        reasonable alternatives to the exclusion of all but four members of the public from
        the courtroom during the entirety of the two-day jury selection. “[T]rial courts are
        required to consider alternatives to closure even when they are not offered by the
        parties” and “are obligated to take every reasonable measure to accommodate
        public attendance at criminal trials.” Presley, 558 U.S. at 214-15. This obligation
        confers an affirmative duty on judges to ensure that members of the public are not
        unnecessarily excluded from courtrooms. See State v. Davis, 434 S.W.3d 549, 551
        (Mo. Ct. App. 2014) (recognizing that neither the trial court in Presley nor in that
        case “proactively sought alternatives to closure”). The majority’s post hoc
        rationalization of the trial court’s courtroom closure (supra ¶ 39) cannot substitute
        for proper Waller findings by the trial court. See Waller, 467 U.S. at 49 n.8; State
        v. Morales, 2019 ND 206, ¶ 23, 932 N.W.2d 106 (“the Waller findings must be
        made before a closure. *** Neither we nor the trial court can satisfy the
        constitutional command with post-closure rationale for why the closure would have
        been justified if the court had made the required findings.” (Emphasis in original.)).
        Finally, I note that potential jurors have no constitutional right to be present in the
        courtroom during jury selection.

¶ 141       “As a reviewing court, we can conceive reasonable alternatives—many of
        which are based in common sense.” Evans, 2016 IL App (1st) 142190, ¶ 15. For
        example, one alternative would be keeping potential jurors in jury waiting rooms,
        sacred spaces reserved for jurors and not the public, until the potential jurors are to
        be questioned by the court and the attorneys. Another possibility could be reserving
        some seating for the public. See, e.g., Presley, 558 U.S. at 215. As other courts have
        recognized, another possibility could be simply “dividing the jury venire panel to
        reduce courtroom congestion.” Id.; see In re Closure of Jury Voir Dire, 516 N.W.2d
        514, 516 (Mich. Ct. App. 1994) (“Further, the court gave no reason why every
        member of the jury pool had to be in the courtroom at one time. The court
        apparently did not even consider keeping some of the prospective jurors in jury
        rooms or other parts of the courthouse until it was determined that they were needed
        in the courtroom.”). Further, if the trial court contemplated any additional reasons
        for excluding all but four members of the public from the courtroom during the




                                                - 36 -
        entirety of jury selection, or alternatives thereto, it did not make any findings for
        the record.

¶ 142       “[E]ven assuming, arguendo, that the trial court had an overriding interest in
        closing voir dire, it was still incumbent upon it to consider all reasonable
        alternatives to closure. It did not, and that is all this Court needs to decide.” Presley,
        558 U.S. at 216. I would hold that clear or obvious error occurred. Since this result
        obtains under either the overriding interest or the substantial reason test, I need not
        and do not consider adoption of the substantial reason test.


¶ 143                                  2. Was the Error Trivial?

¶ 144       The trial court failed to apply the Waller analysis prior to ordering the exclusion
        of all but four members of the public from the courtroom during the entire two-day
        jury selection, and the appellate court failed to do so on review. Indeed, the
        appellate court failed to even mention Presley in its analysis of this issue. Because
        excluding all but four members of the public from the courtroom during the entirety
        of jury selection in the case at bar was unjustified (trial court failed to present
        overriding reason for closure or reasonable alternative to juror seating), the
        presumptive result under Waller is reversal of the conviction. See id. However, the
        appellate court cited Peterson v. Williams, 85 F.3d 39, 42 (2d Cir. 1996), for the
        proposition that “public trial violations are subject to a ‘triviality standard.’ ” 2018
        IL App (3d) 140404, ¶ 56. The appellate court held “that the trial court’s partial
        closure during voir dire was trivial” and concluded that no clear error occurred in
        this case. Id. ¶ 60.

¶ 145       In Peterson, which the appellate court cited, the United States Court of Appeals
        for the Second Circuit explained that a triviality standard is “very different” from a
        harmless error inquiry because it does not dismiss a defendant’s claim on the
        grounds that the defendant was “guilty anyway,” or that the defendant was not
        prejudiced. Rather, a triviality standard looks to “whether the actions of the court
        and the effect that they had on the conduct of the trial deprived the defendant—
        whether otherwise innocent or guilty—of the protections conferred by the Sixth
        Amendment.” Peterson, 85 F.3d at 42. The Second Circuit Court of Appeals
        subsequently explained that “it does not follow that every temporary instance of
        unjustified exclusion of the public—no matter how brief or trivial, and no matter



                                                  - 37 -
        how inconsequential the proceedings that occurred during an unjustified closure—
        would require that a conviction be overturned.” Gibbons v. Savage, 555 F.3d 112,
        120 (2d Cir. 2009).

¶ 146       In Waller, the Supreme Court explained that the Sixth Amendment guarantee
        to a public trial furthered four values: (1) ensuring a fair trial, (2) reminding the
        prosecutor and judge of their responsibility to the accused and the importance of
        their functions, (3) encouraging witnesses to come forward, and (4) discouraging
        perjury. Waller, 467 U.S. at 46. Citing these values (Peterson, 85 F.3d at 43), the
        Peterson court held that the closure in that case, which was “extremely short” and
        “entirely inadvertent,” did not infringe upon these values. Id. at 43-44. The Second
        Circuit Court of Appeals has explained: “Essentially, our analysis turns on whether
        the conduct at issue subverts the values the drafters of the Sixth Amendment sought
        to protect.” (Internal quotation marks omitted.) Gibbons, 555 F.3d at 121.

¶ 147      In addition to the appellate court in this case, another panel of the appellate
        court has cited Peterson in support of a “triviality standard.” See People v. Jones,
        2014 IL App (1st) 120927, ¶ 42.

¶ 148       Before this court, defendant contends that a court may not deny a defendant
        relief on the ground that the exclusion of all but four members of the public from
        the courtroom during the entirety of jury selection was too trivial to violate the sixth
        amendment right to a public trial. I agree with defendant.

¶ 149      Initially, it must be remembered that this issue is presented in the context of
        second-prong plain error. This court has concluded as follows:

            “Contrary to the appellate court, we do not believe a de minimis exception can
            be placed on plain error review. The exception would be difficult to implement
            because it would require declaring when the dispute becomes significant rather
            than de minimis. The question would necessarily arise as to where the line
            should be drawn. More importantly, a de minimis exception is inconsistent with
            the fundamental fairness concerns of the plain-error doctrine. Plain-error review
            focuses on the fairness of a proceeding and the integrity of the judicial process.
            [Citations.] An error may involve a relatively small amount of money or
            unimportant matter, but still affect the integrity of the judicial process and the
            fairness of the proceeding if the controversy is determined in an arbitrary or




                                                 - 38 -
           unreasoned manner.” Lewis, 234 Ill. 2d at 48.


¶ 150                   Public Trial Is a First and Sixth Amendment Right

¶ 151       It should be noted that a constitutional requirement of a public trial is not only
        based on a defendant’s sixth amendment right but is also based on the public’s first
        amendment right. Therefore, a determination that a closed proceeding does not
        infringe on a defendant’s sixth amendment right to a public trial ignores and fails
        to address the “value of openness” that the first amendment guarantees to the
        public. Press-Enterprise, 464 U.S. at 508. Waller’s four-factor, overriding-interest
        test already balances the competing interests involved and allows closure where
        merited. For example, in Press-Enterprise, jury selection involved deeply personal
        or sensitive questioning of prospective jurors that may have caused embarrassment.
        The overriding interest in protecting the privacy of prospective jurors would have
        allowed the trial court to inform them in advance that they may make a request to
        discuss a matter in camera but with counsel present and on the record. Id. at 511-
        12. “Open justice is just too important to our constitution and our state to allow us
        to look for reasons to turn a blind eye to improperly locked courtroom doors.” State
        v. Easterling, 137 P.3d 825, 834-35 (Wash. 2006) (en banc) (Chambers, J.,
        concurring, joined by Owens and Sanders, JJ.). The Waller factors make it
        unnecessary to adopt a “triviality standard.”

¶ 152       Additionally, “[e]ven if we were to indicate a tolerance for so called ‘trivial
        closures,’ the closure here could not be placed in that category.” Id. at 831. In
        United States v. Gupta, 699 F.3d 682, 689 (2d Cir. 2012), the Second Circuit Court
        of Appeals distinguished Peterson as follows:

           “Whatever the outer boundaries of our ‘triviality standard’ may be (and we see
           no reason to define these boundaries in the present context), a trial court’s
           intentional, unjustified closure of a courtroom during the entirety of voir dire
           cannot be deemed ‘trivial.’ ”

        The Gupta court explained as follows:

           “ ‘[T]he value of openness’ that a public trial guarantees ‘lies in the fact that
           people not actually attending trials can have confidence that standards of




                                                - 39 -
           fairness are being observed; the sure knowledge that anyone is free to attend
           gives assurance that established procedures are being followed and that
           deviations will become known.’ [Press-Enterprises, 464 U.S. at 508.] Thus, the
           regularity of the proceedings is an important impression with which the courts
           should leave observers. While a public presence will more likely bring to light
           any errors that do occur, it is the openness of the proceeding itself, regardless
           of what actually transpires, that imparts ‘the appearance of fairness so essential
           to public confidence in the system’ as a whole. [Press-Enterprises, 464 U.S. at
           508.]

               Given the exceptional importance of the right to a public trial, excluding the
           public for all of voir dire without justification grounded in the record [citations]
           is not trivial. Indeed, to conclude otherwise would eviscerate the right entirely.
           Absent the triviality exception, reversal is required here because the district
           court failed to make Waller findings before excluding the public from the
           courtroom.” Id.

¶ 153       The Gupta court concluded that “the importance of the public trial right dictates
        that, before closing a courtroom to the public, a trial court must inform the parties
        of its intentions and make explicit Waller findings. Failure to comply with this
        procedure will, in nearly all cases, invite reversal.” Id. at 690.

¶ 154       In the case at bar, the trial court’s exclusion of all but four members of the
        public from the courtroom during the entirety of the two-day jury selection was not
        inadvertent, brief, temporary, or inconsequential. See id. at 685. Because Waller
        makes it unnecessary to adopt Peterson’s “triviality framework,” I conclude that
        the exclusion here clearly was not trivial. See, e.g., People v. Hassen, 2015 CO 49,
        ¶ 17. I would hold that the trial court violated defendant’s sixth amendment right
        to a public trial and the public’s first amendment right to attend a criminal trial.


¶ 155                  3. Did the Error Constitute Second-Prong Plain Error?

¶ 156       I have concluded that the trial court clearly erred in excluding all but four
        members of the public from the courtroom during the entirety of the two-day jury
        selection. I must next consider whether defendant’s procedural default of this issue




                                                - 40 -
        may be excused under the plain-error doctrine. Defendant argues that the trial
        court’s clear error falls under the second prong of the plain-error doctrine.

¶ 157        As earlier stated, under the second prong of the plain-error doctrine, a reviewing
        court may address a forfeited claim where the error is so serious that it affected the
        fairness of the defendant’s trial and challenged the integrity of the judicial process.
        Prejudice to the defendant is presumed because of the importance of the right
        involved, regardless of the strength of the evidence. Piatkowski, 225 Ill. 2d at 565
        (citing Herron, 215 Ill. 2d at 186-87).

¶ 158       Further, it is quite established that constitutional errors are divided into two
        classes. One class is labeled “trial error,” which is subject to harmless-error
        analysis. The other class of constitutional error, labeled “structural” error, affects
        the framework within which the trial proceeds and is not simply an error in the trial
        process itself. United States v. Gonzalez-Lopez, 548 U.S. 140, 148 (2006); Neder
        v. United States, 527 U.S. 1, 8 (1999). Under the Supreme Court’s “traditional
        categorical approach to structural errors,” “a constitutional error is either structural
        or it is not.” Neder, 527 U.S. at 14. Structural errors are found in a very limited
        class of cases. Id. at 8.

¶ 159       The Supreme Court has recognized three broad rationales for deeming an error
        to be structural. First, an error has been deemed structural where the right that was
        violated is not designed to protect the defendant from erroneous conviction but
        instead protects some other interest. Second, an error is deemed structural because
        of the difficulty in assessing the effect of the error. Weaver v. Massachusetts, 582
        U.S. ___, ___, 137 S. Ct. 1899, 1908 (2017); see Gonzalez-Lopez, 548 U.S. at 149
        n.4. Third, an error is structural if it infects the entire trial process and necessarily
        renders a trial fundamentally unfair. Weaver, 582 U.S. at ___, 137 S. Ct. at 1908;
        Neder, 527 U.S. at 8-9. Structural errors are so intrinsically harmful as to require
        automatic reversal without regard to their effect on the outcome. Neder, 527 U.S.
        at 7.

¶ 160      Structural errors include the denial of the right to a public trial. Gonzalez-Lopez,
        548 U.S. at 149; Neder, 527 U.S. at 8. This is so because

               “[u]nder the rubric of structural error, a courtroom closure that violates
            Waller is not subject to harmless error analysis because it would be extremely




                                                 - 41 -
            difficult for a defendant to come up with evidence of specific injury resulting
            from an improper closure. After all, if the public is excluded from the courtroom
            it is difficult, if not impossible, to demonstrate how the presence of spectators
            would have deterred perjury, curbed judicial abuse, or advanced the cause of
            republican self-government.” Daniel Levitas, Comment, Scaling Waller: How
            Courts Have Eroded the Sixth Amendment Public Trial Right, 59 Emory L.J.
            493, 524-25 (2009).

¶ 161       Surprisingly, the majority asserts that the trial court’s near-total closure of the
        courtroom did not constitute second-prong plain error. Supra ¶ 41. This assertion
        overlooks the Supreme Court’s “traditional categorical approach to structural
        errors.” Neder, 527 U.S. at 14.

¶ 162       Although this court has not restricted the second prong of our plain-error
        doctrine to the six types of structural error that have been recognized by the
        Supreme Court (People v. Clark, 2016 IL 118845, ¶ 46), we have equated second-
        prong plain error with “structural” error (People v. Thompson, 238 Ill. 2d 598, 613-
        14 (2010); People v. Glasper, 234 Ill. 2d 173, 197-98 (2009)). This court has
        likewise recognized that the denial of the right to a public trial is “structural” error.
        Thompson, 238 Ill. 2d at 609.

¶ 163       “When the constitutionally tainted portion of trial encompasses the entire jury-
        selection process, it has been almost universally held that relief involves a new
        voir dire and a new jury; perforce, it necessitates a new trial.” Steadman v. State,
        360 S.W.3d 499, 510 (Tex. Crim. App. 2012) (collecting cases). Our appellate court
        has so held. People v. Willis, 274 Ill. App. 3d 551, 553-54 (1995); People v. Taylor,
        244 Ill. App. 3d 460, 468 (1993); see, e.g., Easterling, 137 P.3d at 832 (“The denial
        of the constitutional right to a public trial is one of the limited classes of
        fundamental rights not subject to harmless error analysis. *** As a result, precedent
        directs that the appropriate remedy for the trial court’s constitutional error is
        reversal *** and remand for new trial.”).

¶ 164       In the case at bar, however, the appellate court relied on Weaver, 582 U.S. ___,
        137 S. Ct. 1899, to conclude that the trial court’s violation of defendant’s right to a
        public trial did not result in automatic reversal. Again, the appellate court
        misapprehended the controlling principles. Indeed, Weaver itself introduces the
        issue presented in that case as follows:



                                                 - 42 -
               “In the direct review context, the underlying constitutional violation—the
           courtroom closure—has been treated by this court as a structural error, i.e., an
           error entitling the defendant to automatic reversal without any inquiry into
           prejudice. The question [presented] is whether invalidation of the conviction is
           required here as well, or if the prejudice inquiry is altered when the structural
           error is raised in the context of an ineffective-assistance-of-counsel claim.” Id.
           at ___, 137 S. Ct. at 1905.

¶ 165       The defendant in Weaver raised the ineffective assistance of counsel claim not
        on direct review but in a state collateral postconviction proceeding. Id. at ___, 137
        S. Ct. at 1906. The Supreme Court “retreated from its historical practice of
        uniformly treating a public trial violation as a structural error that presumes
        prejudice to the defendant. It concluded that a different approach was appropriate
        in instances where a defendant ties together public trial and ineffective assistance
        of counsel claims.” Williams v. Burt, 949 F.3d 966, 977 (6th Cir. 2020) (discussing
        Weaver). The Supreme Court recognized that the right to a public trial is structural
        because it protects interests that do not belong to the defendant and because of the
        difficulty in assessing the effect of the error. Weaver, 582 U.S. at___, 137 S. Ct. at
        1910.

¶ 166       However, the Supreme Court observed that a trial court may deprive a
        defendant of his or her right to an open courtroom by making proper Waller
        findings and that a public-trial violation can occur when the trial court omits to
        make proper Waller findings. Therefore, the Court reasoned that a public-trial
        violation does not always result in a fundamentally unfair trial. Id. at ___, 137 S.
        Ct. at 1909-10.

¶ 167        The Court then turned to the specific issue presented: “The question then
        becomes what showing is necessary when the defendant does not preserve a
        structural error on direct review but raises it later in the context of an ineffective-
        assistance-of-counsel claim.” (Emphasis added.) Id. at ___, 137 S. Ct. at 1910. The
        Supreme Court concluded that, “when a defendant raises a public-trial violation via
        an ineffective-assistance-of-counsel claim, Strickland prejudice is not shown
        automatically.” Id. at ___, 137 S. Ct. at 1911. Rather, the defendant must show
        either a reasonable probability of a different outcome or that the particular public
        trial violation was so serious as to render the trial fundamentally unfair. Id. at ___,




                                                - 43 -
        137 S. Ct. at 1911. And in the specific posture of a collateral proceeding, in which
        the defendant seeks a second chance at a public trial claim, having passed on the
        claim once before, the defendant carries the burden to demonstrate prejudice. Id. at
        ___, 137 S. Ct. at 1913. That result strikes “the proper balance between the
        necessity for fair and just trials and the importance of finality of judgments.” Id. at
        ___, 137 S. Ct. at 1913.

¶ 168       Citing Weaver, the majority chides defendant as follows: “Defendant fails to
        recognize that, if there is no objection at trial, there is no opportunity for the judge
        to develop an alternative plan to a partial closure or to explain in greater detail the
        justification for it.” Supra ¶ 37 (citing Weaver, 582 U.S. at ___, 137 S. Ct. at 1912).

¶ 169       However, the majority fails to recognize that, because a violation of the right to
        a public trial is a structural error, it is regarded as second-prong plain error, which
        excuses the failure to make an objection. Thompson, 238 Ill. 2d at 609, 613-14;
        Piatkowski, 225 Ill. 2d at 565.

¶ 170       Further, the majority fails to recognize that the Supreme Court in Weaver
        expressed this rationale in the context of an ineffective-assistance-of-counsel claim
        on collateral review:

                “The reason for placing the burden on the petitioner in this case, however,
           derives both from the nature of the error [citation] and the difference between a
           public-trial violation preserved and then raised on direct review and a public-
           trial violation raised as an ineffective-assistance-of-counsel claim. As
           explained above, when a defendant objects to a courtroom closure, the trial
           court can either order the courtroom opened or explain the reasons for keeping
           it closed. [Citation.] When a defendant first raises the closure in an ineffective-
           assistance claim, however, the trial court is deprived of the chance to cure the
           violation either by opening the courtroom or by explaining the reasons for
           closure.” (Emphases added.) Weaver, 582 U.S. at ___, 137 S. Ct. at 1912.

        The majority also fails to recognize that the trial court had the initial obligation to
        proactively seek alternatives to closure, even when they are not offered by the
        parties. See Presley, 558 U.S. at 214-15; Davis, 434 S.W.3d at 551.




                                                 - 44 -
¶ 171                                 Weaver Does Not Apply

¶ 172       Weaver does not apply to this case. Weaver expressly limited its holding to
        ineffective-assistance-of-counsel claims asserted in a postconviction proceeding.
        Weaver, 582 U.S. at ___, 137 S. Ct. at 1905. This case is before us on direct review.
        As the dissenting justice in the appellate court correctly noted: “The Strickland test
        is not at issue in this case.” 2018 IL App (3d) 140404, ¶ 76 (McDade, J., dissenting);
        see State v. Franklin, 585 S.W.3d 431, 476 (Tenn. Crim. App. 2019) (the holding
        in Weaver “is limited to post-conviction proceedings”).

¶ 173        The majority’s expansion of Weaver to this case overlooks the fact that the
        violation of the right to a public trial has appropriately and historically been deemed
        structural error. Gonzalez-Lopez, 548 U.S. at 149; Neder, 527 U.S. at 8. The right
        to a public trial protects the rights of the public, the press, and the accused. Waller,
        467 U.S. at 44-46. Also, it is difficult to assess the effect of a deprivation of the
        right to a public trial. Gonzalez-Lopez, 548 U.S. at 149 n.4; Waller, 467 U.S. at 49
        n.9. It should be noted that the demonstration of prejudice is a practical
        impossibility. Indeed, it would be difficult to imagine a case in which a defendant
        would have available evidence of specific injury. Therefore, to require that a
        defendant demonstrate prejudice resulting from the violation of the right to a public
        trial would in most cases deprive the defendant of the public-trial guarantee. Waller,
        467 U.S. at 49 n.9 (and cases cited therein); State v. Sams, 802 S.W.2d 635, 641
        (Tenn. Crim. App. 1990). Accordingly, I conclude that the trial court committed
        structural constitutional error, which constitutes second-prong plain error.

¶ 174       The majority concludes its rejection of defendant’s claim of a public trial
        deprivation by declining to excuse defendant’s forfeiture. Supra ¶ 42. However, the
        rule of procedural default and forfeiture is an admonition to the parties, not a
        limitation on the jurisdiction of this court. We may look beyond considerations of
        waiver in order to maintain a sound and uniform body of precedent or where the
        interests of justice so require. In re Estate of Funk, 221 Ill. 2d 30, 96-97 (2006);
        People v. Normand, 215 Ill. 2d 539, 543-44 (2005); People v. Wilson, 155 Ill. 2d
        374, 379 (1993). This is such a case.

¶ 175      The majority’s avoidance of Waller is functionally unnecessary because




                                                 - 45 -
           “Waller’s flexible test has the capacity to deal with all types of closures and
           exclusions of the public—trivial or serious, partial or total. Waller’s test would
           likely allow many of the trivial closures found unproblematic by lower courts,
           as long as trial and appellate courts go through the process of creating the record
           the Supreme Court has required. Waller’s test is much less rigid than the phrases
           ‘structural error’ and ‘automatic reversal’ portend, and avoiding the Waller test
           undermines a right at the center of our justice system.” Kristin Saetveit, Close
           Calls: Defining Courtroom Closures Under the Sixth Amendment, 68 Stan. L.
           Rev. 897, 928 (2016).

¶ 176      The majority’s avoidance of Waller also encourages trial court error in this area
        because

           “redefining Sixth Amendment closures provides no incentive for trial judges to
           correctly apply Waller in future cases. Instead, it gives them an out from the
           Supreme Court’s carefully calibrated test. Appellate courts are bending over
           backwards to avoid reversal, when, in actuality, retrials would encourage more
           consistent application of Waller’s test at the trial level. That, in turn, would
           reduce the frequency of these appeals and reversals, as trial judges would more
           often avoid violating the right in the first place. A fuller conception of Waller’s
           test would thus lead to a more unified doctrine, stronger protection of the right
           and more up-front consideration of countervailing concerns in particular cases.”
           Id. at 931.

¶ 177       Accordingly, since a violation of a defendant’s right to a public trial is a
        structural error (Gonzalez-Lopez, 548 U.S. at 149), I would excuse defendant’s
        procedural default. I would reverse defendant’s conviction and remand the case to
        the trial court for further proceedings.


¶ 178          B. Trial Court Erred by Failing to Give Required IPI Jury Instruction

¶ 179        Defendant’s final contention concerns the jury instructions on child
        endangerment. Although I would reverse and remand for further proceedings, I will
        address this contention since it could recur on remand. Defendant maintains the
        trial court committed clear or obvious error by failing to instruct the jury using a




                                               - 46 -
        required paragraph of IPI Criminal 4th No. 5.01B, which clarifies the requisite
        mental state for the charged offense.

¶ 180        Defendant concedes that he failed to preserve this issue for review but argues
        that this court may address it under the plain-error doctrine. Generally, no party
        may raise on appeal the failure to give an instruction unless he shall have tendered
        it. Ill. S. Ct. R. 366(b)(2)(i) (eff. Feb. 1, 1994). However, Illinois Supreme Court
        Rule 451(c) (eff. July 1, 2006) provides that substantial defects in jury instructions
        are not forfeited by a defendant’s failure to make timely objections if the interests
        of justice require.

¶ 181       “The purpose of Rule 451(c) is to permit correction of grave errors and errors
        in cases so factually close that fundamental fairness requires that the jury be
        properly instructed.” People v. Sargent, 239 Ill. 2d 166, 189 (2010). Rule 451(c) is
        coextensive with the plain-error clause in Rule 615(a). Bannister, 232 Ill. 2d at 77.
        Therefore, before this court can address whether defendant’s contentions satisfy the
        plain-error doctrine, we must first determine whether a clear or obvious error
        occurred. People v. Downs, 2015 IL 117934, ¶ 15.


¶ 182                          1. Did Clear or Obvious Error Occur?

¶ 183       It is well established that the function of jury instructions is to provide the jury
        with the correct legal principles applicable to the evidence so that the jury may
        reach a correct decision according to the law and the evidence. Bannister, 232 Ill.
        2d at 81. Although the giving of jury instructions is generally reviewed for an abuse
        of discretion, our standard of review is de novo when the question is whether the
        jury instruction accurately conveyed the applicable law. People v. Pierce, 226 Ill.
        2d 470, 475 (2007).

¶ 184       Defendant was charged with, among other crimes, felony child endangerment.
        The trial court instructed the jury in accordance with IPI Criminal 4th Nos. 11.29
        and 11.30, which provided that one of the propositions the State was required to
        prove beyond a reasonable doubt was that defendant “willfully” caused or permitted
        the life of M.R. to be endangered.




                                                 - 47 -
¶ 185       The trial court, however, did not include an additional instruction defining the
        term “willfully.” Specifically, the trial court did not tender the third paragraph of
        IPI Criminal 4th No. 5.01B, which provides that “[c]onduct performed knowingly
        or with knowledge is performed willfully.” Defendant argues that the trial court
        erred in failing to instruct the jury with the definition of “willfully” provided in the
        third paragraph of IPI Criminal 4th No. 5.01B. I agree with defendant.

¶ 186      Defendant was charged with violating the former version of the child
        endangerment statute, which provided:

            “It is unlawful for any person to willfully cause or permit the life or health of a
            child under the age of 18 to be endangered or to willfully cause or permit a child
            to be placed in circumstances that endanger the child’s life or health ***.” 720
            ILCS 5/12-21.6(a) (West 2010).

¶ 187       In 2006, this court construed the term “willfully” in the statute to mean
        “knowingly.” See Jordan, 218 Ill. 2d at 270 (“Willful conduct is synonymous with
        knowing conduct.”). Effective January 1, 2013, prior to defendant’s jury trial, the
        General Assembly amended the child endangerment statute. The legislature
        conformed the provision to Jordan by replacing the term “willfully” with the term
        “knowingly.” Compare 720 ILCS 5/12-21.6(a) (West 2010), with 720 ILCS 5/12C-
        5(a) (West 2012); see Pub. Act 97-1109, § 1-5 (eff. Jan. 1, 2013).

¶ 188       At the time of defendant’s jury trial, the child endangerment statute provided in
        relevant part:

                “(a) A person commits endangering the life or health of a child when he or
            she knowingly: (1) causes or permits the life or health of a child under the age
            of 18 to be endangered; or (2) causes or permits a child to be placed in
            circumstances that endanger the child’s life or health.” 720 ILCS 5/12C-5(a)
            (West 2012).

¶ 189       In this case, the trial court erred by instructing the jury with a child
        endangerment jury instruction that did not accurately include the requisite mental
        state for this charged offense. The jury instruction failed to instruct the jury that the
        State was required to establish defendant’s culpability by showing that he acted
        knowingly rather than willfully. And the error was compounded by the trial court’s




                                                 - 48 -
        failure to instruct the jury with the definition of “willfully” provided in the third
        paragraph of IPI Criminal 4th No. 5.01B.

¶ 190       The majority concludes that the trial court did not commit clear or obvious error
        when instructing the jury. The majority reasons: “The trial court provided IPI
        Criminal 4th Nos. 11.29 and 11.30, which tracked the language of both the
        indictment and the statute governing the offense in this case. Neither instruction
        directs courts to give or to even see IPI Criminal 4th No. 5.01B.” Supra ¶ 50.

¶ 191       However, the committee notes to IPI Criminal 4th No. 5.01B provide that, when
        willfulness is an issue, the trial court is required to determine whether the statute
        using that term “ ‘clearly requires another meaning’ ” and, if so, the jury should be
        instructed accordingly. IPI Criminal 4th No. 5.01B, Committee Note, at 143. When
        the trial court instructed the jury on the elements of child endangerment, the term
        “willfully” clearly required another meaning, namely “knowingly.” IPI Criminal
        4th No. 5.01B. Our court has previously noted that, according to the user’s guide
        to IPI Criminal 4th, “ ‘[i]f a Committee Note indicates to give another instruction,
        that is a mandatory requirement.’ ” People v. Hopp, 209 Ill. 2d 1, 7 (2004) (quoting
        IPI Criminal 4th, User’s Guide, at VIII). Therefore, since the trial court failed to
        give the jurors the proper instruction for the charged offense (720 ILCS 5/12-
        21.6(a) (West 2010)) and failed to follow the pattern instructions’ definition of
        “willfully” (IPI Criminal 4th No. 5.01B), I would hold that clear or obvious error
        occurred.


¶ 192                         2. Did the Error Constitute Plain Error?

¶ 193       Since I have determined that the trial court erred by instructing the jury with the
        wrong child endangerment jury instruction that failed to include the definition of
        “willfully” as provided in the third paragraph of IPI Criminal 4th No. 5.01B, I must
        next determine whether this failure amounted to plain error. Defendant alternatively
        argues that the trial court’s error falls under both the first and second prongs of the
        plain-error doctrine.

¶ 194       The State initially responds that the defendant’s challenge to the trial court’s
        alleged error regarding the child endangerment jury instruction is procedurally
        barred because he invited the alleged error by tendering or agreeing to the




                                                - 49 -
        instruction. A review of the instruction conference in the record does not support
        the State’s claim.

¶ 195       Under the doctrine of invited error, where defense counsel tenders or agrees to
        a jury instruction, the defendant is estopped from challenging the propriety of that
        instruction on appeal. People v. Parker, 223 Ill. 2d 494, 508 (2006). In such
        circumstances, plain-error review is unavailable. People v. Patrick, 233 Ill. 2d 62,
        77 (2009).

¶ 196       Here, the record shows that it was the State, not defense counsel, that tendered
        the jury instruction that included the term “willfully.” Defense counsel did not
        request that the trial court use the term. Rather, defense counsel argued that the
        phrase “health of the child be injured” should not be included in the jury instruction.
        The parties and the trial court agreed that the phrase should be removed from the
        instruction. The fact that defense counsel voiced no objection to the modified
        instruction does not mean that she requested the trial court to use the term
        “willfully” in the instruction. Defense counsel simply failed to make an objection
        to the modified instruction, which does not constitute acquiescence.

¶ 197        The State next argues that, even if the trial court clearly or obviously erred by
        not defining the term “willfully” for the jury, the error did not render defendant’s
        trial unfair under either the first or second prongs of the plain-error doctrine. Indeed,
        the State claims that defendant “benefitted” from the inherent ambiguity of the term
        because the jury could have understood “willfully” to mean more than “knowledge”
        and thereby held the State to a higher burden of proof than was required. I disagree.

¶ 198       This court’s plain-error doctrine instructs us that “we are concerned with two
        ways in which the fairness of the defendant’s trial can be compromised by
        unpreserved error.” Herron, 215 Ill. 2d at 177. I conclude that the trial court’s jury
        instruction error compromised the fairness of defendant’s trial under both prongs
        of the plain-error doctrine.


¶ 199                                Evidence Closely Balanced

¶ 200      I would hold that the trial court’s jury instruction error constituted plain error
        under the first prong of plain-error review because the evidence was closely




                                                 - 50 -
        balanced as to whether defendant “knowingly” endangered M.R.’s life. In this case,
        in order to find defendant guilty of felony child endangerment, the jury was
        required to find beyond a reasonable doubt that he knowingly “caused or permitted
        the life of [M.R.] to be endangered” and that his actions proximately caused her
        death. In other words, the jury had to find that defendant knew at the time that he
        allegedly committed the charged conduct that this conduct endangered M.R.’s life.

¶ 201       However, in acquitting defendant of knowing murder and reckless involuntary
        manslaughter—criminal charges that were based on the same alleged conduct—the
        jury evidently determined that defendant did not knowingly or even recklessly
        cause M.R.’s death. In attempting to explain how the jury could have found
        defendant guilty of felony child endangerment while acquitting him of murder and
        reckless involuntary manslaughter, the trial court advanced the theory that this was
        an “eggshell skull” situation, where, although what defendant did would not have
        caused the death of a healthy child, his actions contributed to M.R.’s death because
        she was in a weakened state as a result of her prior falls. In addition, the prosecutor
        explained that it was his belief that “the jury *** did not believe that [defendant]
        throwing [M.R.] down on the bed was an act likely to cause death or great bodily
        harm” and that the jury found that defendant “didn’t necessarily think he was doing
        anything that bad” when he performed the act in question.

¶ 202       Thus, it is evident from the comments of the trial court and prosecutor that the
        evidence was closely balanced as to whether defendant “knowingly” endangered
        M.R.’s life. The jury verdicts of acquittal on counts I and II (murder and involuntary
        manslaughter), in which the jury was properly instructed with the mental state terms
        for knowledge and recklessness, is evidence of the fact that defendant would not
        have been convicted of felony child endangerment if the jury had been properly
        instructed with the third paragraph of IPI Criminal 4th No. 5.01B, defining the term
        “willfully” as meaning “knowingly.” I find that, with defendant’s acquittal of
        murder and involuntary manslaughter, the evidence was so closely balanced that
        the trial court’s failure to properly instruct the jury with the third paragraph of IPI
        Criminal 4th No. 5.01B threatened to tip the scales of justice against defendant. See
        Piatkowski, 225 Ill. 2d at 565.

¶ 203       Moreover, regardless of the closeness of the evidence, I find that the trial court’s
        failure to properly instruct the jury with the third paragraph of IPI Criminal 4th No.




                                                 - 51 -
        5.01B rose to the level of second-prong plain error. The State points out that our
        court has drawn a distinction between errors in failing to instruct on an essential
        element of a charged offense and errors in failing to define the mental state of a
        charged offense, and the State argues that the former may constitute second-prong
        error while the latter does not. People v. Carlson, 79 Ill. 2d 564, 583-84 (1980).

¶ 204       While I agree with the State that our court has drawn such a distinction, I
        disagree with the State’s conclusion. Our court has determined that the erroneous
        omission of a jury instruction rises to the level of second-prong plain error when
        the omission creates a serious risk that the jurors incorrectly convicted defendant
        because they did not consider the correct mental state and, therefore, did not
        understand the applicable law so as to severely threaten the fairness of the trial.
        Sargent, 239 Ill. 2d at 190-91; Hopp, 209 Ill. 2d at 12.

¶ 205       For example, in People v. Ogunsola, 87 Ill. 2d 216, 222-23 (1981), our court
        determined that the trial court erred by instructing the jury with a modified jury
        instruction on deceptive practices that omitted any reference to the “intent to
        defraud.” The court held that the mental state of intent to defraud was distinct and
        different from the mental state of knowledge. Id. at 221. The court added that the
        intent to defraud was an essential element of the offense of deceptive practices and
        that its “omission removed from the jury’s consideration a disputed issue essential
        to the determination of defendant’s guilt or innocence.” Id. at 222-23. The court
        stated that “[t]he complete omission of an issue as central to the criminal trial as a
        part of the definition of the crime charged deprives the jury of the guidance it must
        have properly to decide the case.” Id. at 223.

¶ 206       Similarly, in this case, the trial court instructed the jury with a child
        endangerment instruction that omitted the essential mental state element of the
        charged offense, namely knowledge. The error was compounded by the trial court’s
        failure to properly instruct the jury with the third paragraph of IPI Criminal 4th No.
        5.01B, defining the term “willfully” as meaning “knowingly.” The trial court’s
        omission prevented the jury from considering whether defendant “knowingly”
        endangered M.R.’s life, a mental state element essential to the determination of his
        guilt or innocence. See id.

¶ 207       Based upon the record before us, I find that defendant has satisfied his burden
        of establishing that the trial court erred when it gave the jury an instruction for the



                                                - 52 -
        offense of child endangerment that failed to include the definition of “willfully”
        provided in the third paragraph of IPI Criminal 4th No. 5.01B. The trial court’s
        error constituted second-prong plain error because it created a serious risk that the
        jurors convicted the defendant of felony child endangerment due to their failure to
        be instructed with the proper mental state and this instruction error severely
        threatened the fairness of the trial. Sargent, 239 Ill. 2d at 191; Hopp, 209 Ill. 2d at
        7-8. Accordingly, I conclude that defendant’s conviction for felony child
        endangerment must be reversed.

¶ 208       In light of my conclusion, I need not address defendant’s alternative contention
        that he was denied the effective assistance of counsel when his trial counsel failed
        to preserve this issue for review. See, e.g., In re Appointment of Special Prosecutor,
        2019 IL 122949, ¶ 68.

¶ 209       Lastly, I would find that the evidence, although close, was sufficient to prove
        defendant guilty beyond a reasonable doubt. This finding removes the risk of
        subjecting defendant to double jeopardy. See People v. Manning, 182 Ill. 2d 193,
        218 (1998). By this finding, however, I would reach no conclusion as to defendant’s
        guilt that would be binding on retrial. Naylor, 229 Ill. 2d at 611.


¶ 210                                    III. CONCLUSION

¶ 211       The majority misapprehended the law when it failed to find that the trial court
        (1) violated defendant’s sixth amendment right and the public’s first amendment
        right to a public trial and (2) committed structural error when it excluded all but
        four members of the public from defendant’s trial during jury selection. The
        majority also misapprehended the law when it failed to find that the trial court
        committed plain error when it failed to include in the jury instruction on child
        endangerment a required instruction that clarifies the requisite mental state for the
        charged offense and by doing so denied the defendant his right to a fair trial.

¶ 212       Moreover, this court has recognized its duty to work against implicit and
        unconscious bias in Illinois’s courts by approving a mandatory implicit bias
        instruction. See Illinois Pattern Jury Instructions, Civil, No. 1.08 (rev. May 2019)
        (Implicit Bias) (hereinafter IPI Civil No. 1.08). The comment to the instruction
        explains in part as follows:




                                                - 53 -
                “The literature on implicit bias explains that everyone has implicit biases.
           This means that judges and jurors are not immune. *** It is particularly
           important for judges and jurors, who strive to be impartial decision-makers, to
           be aware of this phenomenon and to try to guard against it for purposes of the
           trial.” IPI Civil No. 1.08, Comment (rev. May 2019).

        In guarding against implicit bias, I think this court can and should take judicial
        notice of the fact that (1) Kankakee County, where this case was tried, is 70% white
        and 15% African American; (2) the juvenile mother of M.R., the decedent child, is
        white; (3) M.R. was mixed race; and (4) the juvenile defendant is African
        American. Based on (1) the aforementioned demographics, (2) the fact that the
        races of the defendant and the mother may have triggered the unconscious biases
        of the judge and jurors, and (3) my and the courts’ obligation to ensure equal justice
        for all, I cannot excuse the trial court’s closure of this juvenile African American
        defendant’s trial during jury selection. In addition, I cannot affirm the conviction
        of this juvenile defendant with no criminal background when it is based on a verdict
        where the jury was not properly instructed with the correct mental state. Therefore,
        I respectfully dissent, and I would reverse the judgments of the appellate court and
        the circuit court of Kankakee County and remand the cause to the circuit court for
        further proceedings.


¶ 213       JUSTICE MICHAEL J. BURKE took no part in the consideration or decision
        of this case.




                                                - 54 -